DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 October 2021 has been entered.
The Amendments and Remarks and filed 15 October 2021 in response to the Office Action of 15 July 2021 are acknowledged and have been entered. Claims 5, 7-9, and 24 have been cancelled. Claim 30 remains withdrawn from consideration as being drawn to a non-elected invention. Claims 37 and 38 are newly added.  Claims 1-4, 6, 10-23, and 25-29, and 31-38 are pending and being examined on the merit.
Any rejection or objection not reiterated herein has been overcome by Applicants’ arguments and/or amendments.

Sequence Compliance
MPEP § 608.01.
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). 
MPEP 2422.03 states “37 CFR 1.821(c) requires that applications containing disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) contain, as a separate part of the disclosure, a disclosure of the nucleotide and/or amino acid sequences, and associated information, using the format and symbols that are set forth in 37 CFR 1.822 and 37 CFR 1.823. This separate part of the disclosure is referred to as the sequence listing. The sequence listing required pursuant to 37 CFR 1.821(c) may be submitted as an ASCII text file via EFS-Web, on compact disc, as a PDF submitted via EFS-Web, or on paper.” MPEP 2422.03 further states “Note that the specification must contain a statement in a separate paragraph that incorporates by reference the material in the ASCII text file identifying the name of the ASCII text file, the date of creation, and the size of the ASCII text file in bytes.” 
In the instant case, sequence listing incorporation by reference paragraph in the specification lists that the ASCII text file is 6 KB; however the sequence listing has the size of the file as 6,008 bytes.  Correction is needed.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 15 October 2021 has been considered by the examiner.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2, 15, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention.
Claim 2 recites “(in 5' to 3' direction)”.   It is unclear if this limitation is required for the claim.  The lack of clarity renders this claim indefinite.
Claim 15 recites “the other nucleotide sequence” in line 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites “one or more of 13(a)-13(g)”.  This language is improper and renders the claim indefinite.  
Claim 23 recites the limitation "the respective promoter" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, 10-13, 15-18, 25-28, 36 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Barrangou (US20200102551 A1; provisionally filed 10/01/2018) in view of in view of Anderson catalog (retrieved from <https://parts.igem.orc/Promoters/Catalog/Anderson>; 2014 from Wayback machine search), Leon (Leon et al. Current Opinion in Microbiology 2018, 42:87–95), Vercoe (Vercoe et al.  2013 PLOS Genetics; Volume 9 | Issue 4 | e1003454), Yao (Yao et al.  Volume 3, Issue 3, September 2018, Pages 135-149), and Zhang (US 20160168594 A1).  The rejection of claim 13 is evidenced by Maikova (Maikova et al.  2018 Frontiers In Microbiology, vol. 9, article 1740).
Regarding claim 1, 6 and 38, Barrangou teaches a recombinant nucleic acid construct comprising a CRISPR array; and a recombinant nucleic acid construct (operon) encoding (a) a Type I-E CRISPR associated complex for antiviral defense complex (Cascade complex) comprising a Cse1 polypeptide, a Cse2 polypeptide, a Cas7 polypeptide, a Cas5 polypeptide and a Cas6 polypeptide (a second nucleotide sequence encoding one or more cognate Cascade proteins) and (b) a polynucleotide encoding a Cas3 polypeptide (a first nucleotide sequence encoding a Type I Cas3) [0009; 0073].  Barrangou teaches that the nucleic acid construct and nucleotide sequences described may be used in connection with vectors for transferring, delivering or introducing a nucleic acid (or nucleic acids) into a cell [0108].  Barrangou teaches that the nucleic acid construct in the vector may be under the control of, and operably linked to, an appropriate promoter or other regulatory elements for transcription in a host cell [0108].  Barrangou teaches that Cas3 exonuclease activity can be toxic to bacteria cells [0220].  Barrangou teaches a method of editing chromosomal loci (i.e., wherein the target sequence of is a chromosomal sequence in Lactobacillus [0173, 0220].  Barrangou teaches that similar methods have been taught in E.coli and Clostridium [0220]. Barrangou teaches a recombinant CRISPR array of the present invention comprises a minimum of two repeats, flanking a spacer, to be expressed as a premature CRISPR RNA (pre-crRNA) that will be processed internally in the cell to constitute the final mature CRISPR RNA (crRNA) [0109].
Regarding claim 2, Barrangou teaches the first nucleotide sequence (Cas3) is between the promoter and the second nucleotide sequence (Type I-E CRISPR associated complex) in the operon; the operon comprises no Cas-encoding nucleotide sequences between the promoter and the first nucleotide sequence; and the operon comprises (in 5' to 3' direction) the promoter, the first nucleotide sequence, and the second nucleotide sequence [Fig. 4].
Regarding claim 3, Barrangou teaches that a promoter useful with this invention can include, but is not limited to, constitutive, inducible, developmentally regulated, tissue-specific/preferred-promoters, and the like, as described herein [0074].
Regarding claim 4, Barrangou teaches that depending upon the objective, the promoter may be a chemical-repressible promoter, where application of the chemical (a repressor) represses gene expression [0094].
Regarding claim 10, Barrangou teaches the vector as defined herein can transform a prokaryotic or eukaryotic host either by integration into the cellular genome or exist extrachromosomally (e.g., autonomous replicating plasmid with an origin of replication) [0108].  
Regarding claim 11 and 12, Barrangou teaches that a Type I-E CRISPR associated complex for antiviral defense complex comprising a Cse1 polypeptide, a Cse2 polypeptide, a Cas7 polypeptide, a Cas5 polypeptide and a Cas6 polypeptide; therefore the lack of mention of any other Cas protein is interpreted to mean that the vector is not required to contain the nucleotide sequences encoding Cas1, Cas2, and Cas4 [0009].  
Regarding claim 13, 17 and 18, Barrangou teaches CRISPR arrays and recombinant nucleic acid constructs encoding Type I-E CASCADE complexes [abstract, 0044, 0045].  Maikova teaches that Class I-E Cas system cas operon composition includes cas3, cas8e(cse1), cas11(cse2), cas7, cas5, cas6, cas1, cas2; therefore the  Type I-E CRISPR associated complex that Barrangou teaches comprises Cas8e, Cas11, Cas7, Cas5, and Cas6 [Table 1].
Regarding claim 15 and 16, the teachings of Barrangou are discussed above as applied to claim 2.
Regarding claim 25, Barrangou teaches when comprised in the same nucleic acid construct (e.g., expression cassette), the CRISPR array, recombinant nucleic acid encoding a Cascade complex, and/or recombinant nucleic acid encoding a Cas3 polypeptide may be 
Regarding claim 26-28, Barrangou teaches the vector can be a plasmid, phagemid vector or bacteriophage for delivering nucleic acids into the cell [0108].
Regarding claim 36, Barrangou teaches when comprised in the same nucleic acid construct, the recombinant nucleic acid comprising CRISPR array, recombinant nucleic acid encoding Cascade, and/or recombinant nucleic acid encoding Cas3 may be operably linked to a single promoter [0073].
Barrangou does not teach wherein the promoter has a strength weaker than Anderson Score promoter BBa_J23108.  The preamble phrase ‘for introduction into a host cell’ is being interpreted as a statement of purpose or use and not a structural limitation of the nucleic acid vector.
Anderson catalog discloses a number of constitutive promoters, including those with Anderson Score, i.e., measured strength, of between 0 and 0.5; and teaches that these promoters are suitable for general protein expression in E. coli and likely other prokaryotes [see ‘Description’].  Anderson catalogue also discloses that the measured strengths are given as the relative fluorescence [see “Characterization’].  Anderson catalogue teaches an Anderson Score promoter BBa_J23108, which has a promoter strength of 0.51, is a medium strength promoter; and that weaker strength promoters have higher growth rates and due to low cellular burden [see ‘Anderson promoter collection’ and ‘BBa_J23100’].  Therefore, any promoter with a strength weaker than Anderson Score promoter BBa_J23108 can be any weak promoter.
Leon teaches that Cas3 is toxic in bacteria [pg. 88, col. 2, para 3].
Vercoe teaches that the targeting of chromosomal genes by type I-F CRISPR/Cas system is toxic in bacteria and shows the various mechanisms that enable avoidance of this 
Yao teaches that high expression of Cas9 causes toxicity in bacteria and that transient or low-level expression of Cas9 are adopted and allows for efficient genome editing [pg. 142, col. 2, para 3].
Zhang teaches that a weaker promoter can be used to reduce toxicity due to overexpression of Cas9 (a Cas nuclease) [0255]. Zhang teaches using CRISPR to introduce precise mutations in the genomes of Streptomyces, Bacillus, Listeria, Staphylococcus, Fusobacterium, Escherichia, and Lactobacillus [0220, table 1, 0353].
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid vector of Barrangou with a promoter that has strength weaker than Anderson Score promoter BBa_J23108, as disclosed by the Anderson catalog.  One of ordinary skill would be motivated to make this modification for the advantage of optimizing the expression of the Type I Cas3 protein, where the nucleic acid vector of Barrangou with a promoter weaker than BBa_J23108 would initiate a low level of expression with high cellular growth rates, thereby preventing a fitness defect in the cells expressing the proteins given both Leon, Vercoe, Zhang and Yao’s disclosure that Cas genes are known to be toxic in bacteria cells.  One of ordinary skill would apply Yao's and Zhang’s teachings of using a weak promoter for transient or low-level expression of Cas9, thereby reducing toxicity due to its overexpression, to Cas3 genome editing systems given that they are both nuclease proteins.

Claims 11, 12, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Barrangou in view of in view of Anderson catalog, Leon, Zhang, Vercoe, and Yao as applied to claims 1-4, 6, 10-13, 15-18, 25-28, 36 and 38, and further in view of Makarova (Makarova et al.  Nature Rev. Microbial., 13:722-736, 2015).
The teachings of Barrangou, Anderson catalog, Leon, Zhang, Vercoe, and Yao are discussed above as applied to claims 1-4, 6, 10-13, 15-18, 25-28, 36 and 38, and similarly apply to claims 11 and 12.
Regarding claims 11 and 12, Barrangou do not teach wherein the nucleic acid vector is devoid of a Cas adaption module encoding Cas 1 and Cas2.
Makarova teaches that Cas1 and Cas 2 (defined by the instant specification as the Cas adaption module) is required for the insertion of spacers into CRISPR arrays [pg. 2, para 3].  Makarova also teaches that many otherwise complete (and hence thought to be functionally active) CRISPR–Cas systems lack cas1 and cas2 and seem to instead depend on adaptation modules from other loci in the same genome [pg. 7, para 2].  Makarova also teaches that a variety of putative type I-related operons that encode effector complexes but are not associated with cas1, cas2 or cas3 genes and are only in some cases adjacent to CRISPR arrays [pg. 9, para 6].  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the modified nucleic acid as suggested and taught by  Barrangou, Anderson catalog, Leon, Zhang, Vercoe, and Yao to be devoid of a Cas adaption module.  One of ordinary skill would be motivated to make this modification for the advantage of not inserting spacers into CRISPR array given that the nucleic acid vector is providing the CRISPR array.  
Regarding claims 19 and 21, Barrangou teaches wherein the Cascade proteins are subtype IE [0044].  Barrangou also teaches that a handful of Type I CRISPR Cas systems have been characterized, including Type I-E CRISPR-Cas system from E. coli, which was the first observed CRISPR locus over 3 decades ago, and more recently used to demonstrate the dependency of CRISPR immunity on crRNA-targeting [0175]. 
Barrangou do not teach E. coli Cas and Cascade proteins.
Makarova teaches the microorganism of the Class I-E Cas system is Escherichia coli K12 [Fig. 2].
 It would have been obvious to have used a Cas3 from the same subtype since this is how they're found in nature, and wherein the Type I Cas3 and Cascade are E.coli Type IE Cas and Cascade proteins since the Type I-E CRISPR-Cas system in E. coli has been characterized, thereby being obvious to use.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Barrangou in view of in view of Anderson catalog, Leon, Zhang, Vercoe, and Yao as applied to claims 1-4, 6, 10-13, 15-18, 25-28, 36 and 38, and further in view of Maikova (Maikova et al.  2018 Frontiers In Microbiology, vol. 9, article 1740).
The teachings of Barrangou, Anderson catalog, Leon, Zhang, Vercoe, and Yao are discussed above as applied to claims 1-4, 6, 10-13, 15-18, 25-28, 36 and 38, and similarly apply to claim 14.
Barrangou do not teach a Cas3’ or Cas3’’ Type I Cas3.  Maikova teaches that the Class I-D Cas system cas operon composition that includes Cas3’ and Cas3” [Table 1].  It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid vector as suggested and taught by Barrangou, Anderson . 

Claim 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Barrangou in view of in view of Anderson catalog, Leon, Zhang, Vercoe, and Yao as applied to claims 1-4, 6, 10-13, 15-18, 25-28, 36 and 38,  and further in view Kim (Kim et al.  2016 J. Microbiol. Biotechnol, 26(2), 394–401).
The teachings of Barrangou, Anderson catalog, Leon, Zhang, Vercoe, and Yao are discussed above as applied to claims 1-4, 6, 10-13, 15-18, 25-28, 36 and 38, and similarly apply to claims 20 and 22.
Regarding claim 20, Barrangou, Anderson catalog, Leon, Zhang, Vercoe, and Yao do not teach wherein the promoter is operable in an EBSL-producing E.coli host cell.  
Kim teaches bacteria that produce ESBLs are resistant to many penicillin and cephalosporin antibiotics, and often to other types of antibiotics and that E. coli and Klebsiella species are two main bacteria that produce ESBLs [pg. 399, col. 2, para 2].  Kim also teaches that The CRISPR/Cas9 system provides new opportunities to eradicate ESBL strains, as this RNA-guided DNA nuclease can specifically cleave bacterial genes, leading to resensitization of the antibiotic-resistant cell [pg. 400, col. 1, para 1].
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to introduce the modified nucleic acid vector including the promoter as suggested and taught by Barrangou, Anderson catalog, Leon, Zhang, Vercoe, and Yao into the ESBL-producing E.coli of Kim wherein the promoter is operable for the advantage of eradicate ESBL E.coli strains leading to resensitization of the antibiotic-resistant cell.
Regarding claim 22, the teachings of Barrangou and Makarova are discussed above as applied to claims 19 and 21.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Barrangou (US20200102551 A1; provisionally filed 10/01/2018) in view of in view of Anderson catalog, Leon, Zhang, Vercoe, and Yao as applied to claims 1-4, 6, 10-13, 15-18, 25-28, 36 and 38,  and further in view Lim (Lim et al.  2011. PNAS Vol. 108, no.26, 10626-10631).
The teachings of Barrangou, Anderson catalog, Leon, Zhang, Vercoe, and Yao are discussed above as applied to claims 1-4, 6, 10-13, 15-18, 25-28, 36 and 38, and similarly apply to claims 23.
Regarding claim 23, the claim is a relative comparison of the distance between the Cas3-encoding sequence of the locus and its cognate promoter, which is not defined, to the distance between the Cas3-encoding sequence and the respective promoter comprised by the nucleic acid vector.  Barrangou teaches that Type I CRISPR-Cas systems and the signature Cas3 helicase nuclease constitute the most abundant and widespread CRISPR-Cas system in bacteria and archaea [0174]. 
Barrangou does not teach wherein the distance between the Cas3-encoding sequence of the locus and its cognate promoter is further than the distance between the Cas3-encoding sequence and the respective promoter comprised by the nucleic acid vector.   Barrangou does teach that the composition of the invention may be used in methods for selected killing of cells in a population [0140].  Barrangou teaches that these various constructs were delivered to L. crispatus
Lim teaches that within an operon, the transcription distance of a gene increases as its position moves away from the end of the operon. Therefore, we would expect the expression of a gene at the first position (closest to the promoter) to be higher than that of an identical gene at the second position, which should be higher than that of an identical gene at the third position (pg. 10626, col.2, last paragraph; abstract).
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid vector as suggested and taught by Barrangou, Anderson catalog, Leon, Zhang, Vercoe, and Yao wherein the Type I Cas3 is a Cas3 of a CRISPR/Cas locus of a first bacterial or archaeal species, and wherein the distance between the Cas3-encoding sequence of the locus and its cognate promoter is further than the distance between the Cas3-encoding sequence and the respective promoter comprised by the nucleic acid vector.  One of ordinary skill would be motivated to make the modification wherein the Type I Cas3 is a Cas3 of a CRISPR/Cas locus of a first bacterial or archaeal species as a simple substitution of one organisms Type I Cas3 for another.  Additionally, one of ordinary skill would be motivated to make the modification wherein the distance between the Cas3-encoding sequence of the locus and its cognate promoter is further than the distance between the Cas3-encoding sequence and the respective promoter comprised by the nucleic acid vector for the advantage of producing Cas3 at an expression level high enough to repurpose the endogenous CRISPR-Cas machinery and drive specific killing of the wild type bacterial population

Claims 29 and 31-35 are rejected under 35 U.S.C. 103 as being unpatentable over Barrangou (US20200102551 A1; provisionally filed 10/01/2018) in view of in view of Anderson catalog, Leon, Zhang, Vercoe, and Yao as applied to claims 1-4, 6, 10-13, 15-18, 25-28, 36 and 38, and further in view Dahlman (WO 2015/089419 A2).
The teachings of Barrangou, Anderson catalog, Leon, Zhang, Vercoe, and Yao are discussed above as applied to claims 1-4, 6, 10-13, 15-18, 25-28, 36 and 38, and similarly apply to claims 29 and 31-35.
Regarding claim 29, Barrangou, Anderson catalog, Leon, Zhang, Vercoe, and Yao do not teach a pharmaceutical composition comprising the delivery vehicle of claim 27 and a pharmaceutically acceptable diluent, excipient, or carrier.
Dahlman teaches delivery particle formulations and/or systems comprising one or more components of a CRISPR-Cas system, which are means for targeting sites for delivery, including vector or vector systems [abstract].  Dahlman teaches that lipidoid compounds are also particularly useful in the administration of polynucleotides, which may be applied to deliver the CRISPR Cas system of the present invention, in which minoalcohol lipidoid compounds may be combined with other aminoalcohol lipidoid compounds, polymers (synthetic or natural), surfactants, cholesterol, carbohydrates, proteins, lipids, etc. to form the particles that may be optionally combined with a pharmaceutical excipient to form a pharmaceutical composition [0179] for administration for in vitro, ex vivo, and/or in vivo functional gene silencing [0078].  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid as suggested and taught by Barrangou, Anderson catalog, Leon, Zhang, Vercoe, and Yao by including it in a pharmaceutically composition with a pharmaceutical excipient for the advantage of administration for in vitro, ex vivo, and/or in vivo functional gene silencing.
Regarding claim 31, the teachings of Barrangou and Dahlman are discussed above as applied to claim 24 and 29.   Barrangou also teaches wherein the host cell is E.coli [0157].  
Regarding claim 32, the teachings of Barrangou, Dahlman and Makarova are discussed above as applied to claims 19, 24 and 29.
Regarding claim 33, the teachings of Barrangou and Dahlman are discussed above as applied to claim 24 and 29.  Barrangou teaches a CRISPR-Cas system that acts by providing adaptive immunity against invasive genetic elements such as phage and plasmids through the sequence specific targeting and interference of foreign nucleic acids [0005].  Barrangou teaches that tissue-specific nucleic acids include SP-B (lungs) [0098].
Regarding claim 34, the teachings of Barrangou and Dahlman are discussed above as applied to claim 28-29.
Regarding claim 35, the teachings of Barrangou and Dahlman are discussed above as applied to claim 28 and claim 33.  

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Barrangou in view of in view of Anderson catalog, Leon, Zhang, Vercoe, Yao, and Dahlman as applied to claims 1-4, 6, 10-13, 15-18, 25-29, 31-36 and 38, and further in view of Haaber (US 20200254035 A1).
The teachings of Barrangou, Anderson catalog, Leon, Zhang, Vercoe, and Yao are discussed above as applied to claims 1-4, 6, 10-13, 15-18, 25-29, 31-36 and 38, and similarly apply to claim 37.
Barrangou, Anderson catalog, Leon, Zhang, Vercoe, and Yao do not teach non-replicative transduction particles.
Haaber teaches that non-replicative transduction particles can be used to deliver antibacterial agents comprising a guided nuclease system [abstract].
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the pharmaceutical composition of as suggested and taught by Barrangou, Anderson catalog, Leon, Zhang, Vercoe, and Yao with a non-replicative transduction particle delivery system.  This modification would be a simple substitution of one known nucleic acid deliver system for another.  One of ordinary skill would be motivated to make the modification given Haaber’s teaching that non-replicative transduction particles can be used to deliver guided nuclease system [abstract].

Claims 1-2, 6, 11-13, 15-19, 21, 26-28, 36 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Gomaa (Gomaa et al.  2014. mBio. 5(1): e00928-13; pgs. 1-9 and supplemental materials) in view of Makarova (Makarova et al.  Nature Rev. Microbial., 13:722-736, 2015), Anderson catalog (retrieved from <https://parts.igem.orc/Promoters/Catalog/Anderson>; 2014 from Wayback machine search), Leon (Leon et al. Current Opinion in Microbiology 2018, 42:87–95), Vercoe (Vercoe et al.  2013 PLOS Genetics; Volume 9 | Issue 4 | e1003454), Yao (Yao et al.  Volume 3, Issue 3, September 2018, Pages 135-149), and Zhang (US 20160168594 A1).  
Regarding claim 1, 6, 13, 18-19, 21, 26, 36 and 38, Gomaa teaches genome targeting with type I-E CRISPR-Cas systems in E.coli can be employed for the sequence-specific and titratable removal of individual bacterial strains and species [abstract].  Gomaa teaches that this i.e., vectors, (pCasA-E and pCas3) under the control of a promoter (see Fig. S1 in the supplemental material) that inducibly express all six cas genes [pg. 2, col.1, para 3].
Regarding claims 17, claim 1 recites the host cell as part of an intended use statement and that the nucleic acid vector of Gomaa could be applied to a host cell that is cognate with the Type I Cas3 and comprising the Type IE array [abstract, pg. 2, col.1, para 3].
Regarding claim 24, Gomaa teaches the design of native CRISPR RNA (crRNA) using  CRISPR array in Type I-E CRISPR Cas system [pg.7, col.1, para 1].
Regarding claim 27-28 Gomaa teaches delivery poses the most immediate challenge to the downstream use of CRISPR-Cas systems for the selective and titratable removal of microorganisms; bacteriophages have been widely used for heterologous protein expression, gene delivery, and the treatment of bacterial infections; and lysogenic bacteriophages or phagemids with broad host ranges would be particularly beneficial for the delivery of CRISPR-Cas-encoding constructs [pg. 6, col.1, para 3].
Gomaa does not teach a single vector comprising a single operon comprising a first nucleotide sequence encoding a Type I Cas3 and a second nucleotide sequence encoding one or more cognate Cascade proteins.  Gomaa also does not teach wherein the promoter has a strength weaker than Anderson Score promoter BBa_J23108.  The preamble phrase ‘for introduction into a host cell’ is being interpreted as a statement of purpose or use and not a structural limitation of the nucleic acid vector.
Makarova teaches a single operon comprising Type 1-E CRISPR-Cas system DNA encoding Cas3 and Cascade proteins [Fig.2].  Makarova teaches that the operon comprises Cas8e, Cse2 (Cas11), Cas7, Cas5, and Cas6 from E.coli K12 [Fig. 2].
Anderson catalog discloses a number of constitutive promoters, including those with Anderson Score, i.e. measured strength, of between 0 and 0.5; and teaches that these promoters are suitable for general protein expression in E. coli and likely other prokaryotes [see ‘Description’].  Anderson catalogue also discloses that the measured strengths are given as the relative fluorescence [see “Characterization’].  Anderson catalogue teaches an Anderson Score promoter BBa_J23108 which has a promoter strength of 0.51.
The teachings of Leon, Vercoe, Yao, and Zhang are discussed above.
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to arranged the Cas3 and Cascade encoding DNA on a single vector, under the control of a single promoter, wherein the Cascade proteins are Cas8e, Cse2 (Cas11), Cas7, Cas5, and Cas6 from E.coli K12 as disclosed by Makarova, since it was known in the art that the Cas3 and Cascade coding sequences are found adjacent in the naturally occurring state, as taught Gomaa and Makarova.  One of ordinary skill would be motivated to make this modification for the advantage of simultaneously expressing the Type I-E CRISPR Cas proteins for efficient removal of bacterial strains and species.  Additionally, it would have been obvious to one ordinary skilled to further place the operon under a weak to intermediate strength promoters with a strength weaker than Anderson Score promoter BBa_J23108.  One of ordinary skill would be motivated to make this modification for the advantage of controlling the expression of the Type I Cas3 protein where a promoter weaker than BBa_J23108 would initiate a lower to intermediate level of expression and prevent a fitness defect in the cells expressing the proteins given Leon, Vercoe, Yao, and Zhang’s teachings that Cas genes are known to be 
Regarding claim 2, 15, and 16, Gomaa teaches wherein the operon comprises no Cas-encoding nucleotide sequences between the promoter and the first nucleotide sequence (Type I Cas3) [Figure S1].  The modified nucleic acid vector of Gomaa teaches were the operon comprises (in 5' to 3' direction) the promoter, the first nucleotide sequence, and the second nucleotide sequence; and the first nucleotide sequence is between the promoter and the second nucleotide sequence in the operon as discussed in the obviousness rationale. 
Regarding claim 11 and 12, Gomaa do not teach wherein the nucleic acid vector is devoid of a Cas adaption module.  Makarova teaches that Cas1 and Cas 2 (defined by the instant specification as the Cas adaption module) is required for the insertion of spacers into CRISPR arrays [pg. 2, para 3].  Makarova also teaches that many otherwise complete (and hence thought to be functionally active) CRISPR–Cas systems lack cas1 and cas2 and seem to instead depend on adaptation modules from other loci in the same genome [pg. 7, para 2].  Makarova also teaches that a variety of putative type I-related operons that encode effector complexes but are not associated with cas1, cas2 or cas3 genes and are only in some cases adjacent to CRISPR arrays [pg. 9, para 6].  It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the modified nucleic acid vector of Gomaa to be devoid of a Cas adaption module.  One of ordinary skill would be motivated to make this modification for the advantage of not inserting spacers into CRISPR array giving that the nucleic acid vector is providing the CRISPR array.  

Claims 3-4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Gomaa, Makarova, Anderson catalog, Vercoe Leon, Yao, and Zhang as applied to claims 1-2, 6, 11-13, 15-19, 21, 26-28, 36 and 38, and further in view of Ryan (Ryan and Cate. 2014 Methods in Enzymology, Volume 546; 473-489).
The teachings of Gomaa, Makarova, Anderson catalog, Vercoe Leon, Yao, and Zhang are discussed above as applied to claims 1-2, 6, 11-13, 15-19, 21, 26-28, 36 and 38, and similarly apply to claims 3-4 and 10.
Gomaa, Makarova, Anderson catalog, Vercoe Leon, Yao, and Zhang do not teach constitutive promoters.  
Ryan teaches constitutively transcribed operons from the pLlacO-1 promoter in the absence of the Lac repressor. Gomaa teaches plasmids with origin of replications [pg. 6, Col. 2, para 2]. Gomaa also teaches that the casABCDE operon is repressed by H-NS in E. coli K-12 under normal growth conditions [pg. 2, col. 2, para 3].  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the modified nucleic acid vector as taught and suggested by Gomaa, Makarova, Anderson catalog, Vercoe Leon, Yao, and Zhang with the pLlacO-1 promoter wherein the promoter of the operon is constitutive in the absence of the Lac repressor; and capable of being repressed, thereby being repressible, in the presence of the Lac repressor given that the operon can be repressed in the naturally occurring state.  One of ordinary skill would be motivated to make this modification for the advantage of being able to turn on and turn off expression.  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Gomaa, Makarova, Anderson catalog, Vercoe Leon, Yao, and Zhang as applied to claims 1-2, 6, 11-13, 15-19, 21, 26-28, 36 and 38, and further in view of Maikova (Maikova et al.  2018 Frontiers In Microbiology, vol. 9, article 1740).
The teachings of Gomaa, Makarova, Anderson catalog, Vercoe Leon, Yao, and Zhang are discussed above as applied to claims 1-2, 6, 11-13, 15-19, 21, 26-28, 36 and 38, and similarly apply to claims 14.
Gomaa, Makarova, Anderson catalog, Vercoe Leon, Yao, and Zhang do not teach a Cas3’ or Cas3’’ Type I Cas3.  
Maikova teaches that the Class I-D Cas system cas operon composition that includes Cas3’ and Cas3” [Table 1]. 
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the modified nucleic acid vector as taught and suggested by Gomaa, Makarova, Anderson catalog, Vercoe Leon, Yao, and Zhang with the Cas3’ or Cas3” from Maikova.  This modification would have amounted to a simple substitution of one known Cas3 nucleotide from another. 

Claims 20, 22, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Gomaa, Makarova, Anderson catalog, Vercoe Leon, Yao, and Zhang as applied to claims 1-2, 6, 11-13, 15-19, 21, 26-28, 36 and 38, and further in view Kim (Kim et al.  2016 J. Microbiol. Biotechnol, 26(2), 394-401).
The teachings of Gomaa, Makarova, Anderson catalog, Vercoe Leon, Yao, and Zhang are discussed above as applied to claims 1-2, 6, 11-13, 15-19, 21, 26-28, 36 and 38, and similarly apply to claims 20 and 22.
Regarding claim 20, Gomaa, Makarova, Anderson catalog, Vercoe Leon, Yao, and Zhang do not teach wherein the host cell is an EBSL-producing E.coli
Kim teaches bacteria that produce ESBLs are resistant to many penicillin and cephalosporin antibiotics, and often to other types of antibiotics and that E. coli and Klebsiella species are two main bacteria that produce ESBLs [pg. 399, col. 2, para 2].  Kim also teaches that The CRISPR/Cas9 system provides new opportunities to eradicate ESBL strains, as this RNA-guided DNA nuclease can specifically cleave bacterial genes, leading to resensitization of the antibiotic-resistant cell [pg. 400, col. 1, para 1].  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to introduce the modified nucleic acid vector as taught and suggested by Gomaa, Makarova, Anderson catalog, Vercoe Leon, Yao, and Zhang into the ESBL-producing E.coli of Kim wherein the promoter is operable for the advantage of eradicate ESBL E.coli strains leading to resensitization of the antibiotic-resistant cell.
Regarding claim 22, the teachings of Gomaa and Makarova are discussed above as applied to claims 19 and 21.
Regarding claim 25, Kim teaches a gRNA encoding sequence under control of a second promoter that is different from the promoter that controls the expression of Cas9, a nuclease like Cas3 [Fig. 3A].  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the modified nucleic acid vector of Gomaa where in wherein the CRISPR array or the gRNA-encoding sequence(s) are under the control of a second promoter that is different from the promoter that controls the expression of the Type I Cas3.  One skilled artisan would have been motivated to combine the prior art elements using the known components according to the known methods which would yield predictable results.  One skilled artisan would also have been motivated to make this modification for the advantage of being able to control the expression of each gene products separately.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Gomaa, Makarova, Anderson catalog, Vercoe Leon, Yao, and Zhang as applied to claims 1-2, 6, 11-13, 15-19, 21, 26-28, 36 and 38, and further in view Lim (Lim et al.  2011. PNAS Vol. 108, no.26, 10626-10631).
The teachings of Gomaa, Makarova, Anderson catalog, Vercoe Leon, Yao, and Zhang are discussed above as applied to claims 1-2, 6, 11-13, 15-19, 21, 26-28, 36 and 38, and similarly apply to claims 23.
Regarding claim 23, the claim is a relative comparison of the distance between the Cas3-encoding sequence of the locus and its cognate promoter, which is not defined, to the distance between the Cas3-encoding sequence and the respective promoter comprised by the nucleic acid vector.  Gomaa teaches Type I CRISPR-Cas systems in bacteria and archaea [abstract]. 
Gomaa, Makarova, Anderson catalog, Vercoe Leon, Yao, and Zhang do not teach wherein the distance between the Cas3-encoding sequence of the locus and its cognate promoter is further than the distance between the Cas3-encoding sequence and the respective promoter comprised by the nucleic acid vector.   Gomaa does teach the potential of CRISPR-Cas systems for the sequence-specific targeting and selective removal of individual strains of bacteria. Gomaa teaches that using the E. coli type I system as a model, it was found that targeting the E. coli genome led to potent removal of cells [pg. 2, col.1, para 2].
Lim teaches that within an operon, the transcription distance of a gene increases as its position moves away from the end of the operon (pg. 10626, col.2, last paragraph; abstract). Therefore, it would be expected that the expression of a gene at the first position (closest to the promoter) to be higher than that of an identical gene at the second position, which should 
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the modified nucleic acid vector as taught and suggested by Gomaa, Makarova, Anderson catalog, Vercoe Leon, Yao, and Zhang wherein the Type I Cas3 is a Cas3 of a CRISPR/Cas locus of a first bacterial or archaeal species, and wherein the distance between the Cas3-encoding sequence of the locus and its cognate promoter is further than the distance between the Cas3-encoding sequence and the respective promoter comprised by the nucleic acid vector.  One of ordinary skill would be motivated to make the modification wherein the Type I Cas3 is a Cas3 of a CRISPR/Cas locus of a first bacterial or archaeal species as a simple substitution of one organisms Type I Cas3 for another.  Additionally one of ordinary skill would be motivated to make the modification wherein the distance between the Cas3-encoding sequence of the locus and its cognate promoter is further than the distance between the Cas3-encoding sequence and the respective promoter comprised by the nucleic acid vector for the advantage of producing enough CRISPR-Cas proteins for sequence-specific targeting and selective removal of individual strains of bacteria.

Claims 29 and 31-35 are rejected under 35 U.S.C. 103 as being unpatentable over Gomaa, Makarova, Anderson catalog, Vercoe Leon, Yao, and Zhang as applied to claims 1-2, 6, 11-13, 15-19, 21, 26-28, 36 and 38, and further in view Dahlman (WO 2015/089419 A2).
The teachings of Gomaa, Makarova, Anderson catalog, Vercoe Leon, Yao, and Zhang are discussed above as applied to claims 1-2, 6, 11-13, 15-19, 21, 26-28, 36 and 38, and similarly apply to claims 29 and 31-35.
Regarding claim 29, Gomaa, Makarova, Anderson catalog, Vercoe Leon, Yao, and Zhang do not teach a pharmaceutical composition comprising the delivery vehicle of claim 27 and a pharmaceutically acceptable diluent, excipient, or carrier.  
Dahlman teaches delivery particle formulations and/or systems comprising one or more components of a CRISPR-Cas system, which are means for targeting sites for delivery, including vector or vector systems [abstract].  Dahlman teaches that lipidoid compounds are also particularly useful in the administration of polynucleotides, which may be applied to deliver the CRISPR Cas system of the present invention, in which minoalcohol lipidoid compounds may be combined with other aminoalcohol lipidoid compounds, polymers (synthetic or natural), surfactants, cholesterol, carbohydrates, proteins, lipids, etc. to form the particles that may be optionally combined with a pharmaceutical excipient to form a pharmaceutical composition [0179] for administration for in vitro, ex vivo, and/or in vivo functional gene silencing [0078].  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the modified nucleic acid vector as taught and suggested by Gomaa, Makarova, Anderson catalog, Vercoe Leon, Yao, and Zhang by including it in a pharmaceutically composition with a pharmaceutical excipient.  One of ordinary skill would be motivated to make the modification for the advantage of administration for in vitro, ex vivo, and/or in vivo functional gene silencing as taught by Dahlman.
Regarding claim 31, the teachings of Gomaa are discussed above as applied to claim 24 and 29. Gomaa teaches wherein the host cell is E.coli as discussed above.  Gomaa further teaches a CRISPR RNA (crRNA) comprising a 32-nt spacer sequence that is capable of binding to a protospacer sequence [Fig. 2A]. 
Regarding claim 32, the teachings of Gomaa, Dahlman and Makarova are discussed above as applied to claims 19 and 29.
Regarding claim 33, the teachings of Gomaa and Dahlman are discussed above as applied to claim 29. Gomaa teaches CRISPR-Cas systems could be used to control the composition of the gut flora [pg. 6, col. 1, para 4]
Regarding claim 34, the teachings of Gomaa and Dahlman are discussed above as applied to claim 28 and 29.
Regarding claim 35, the teachings of Gomaa and Dahlman are discussed above as applied to claim 28 and claim 33.  

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Gomaa, Makarova, Anderson catalog, Vercoe Leon, Yao, and Zhang as applied to claims 1-2, 6, 11-13, 15-19, 21, 26-28, 36 and 38, and further in view of Haaber (US 20200254035 A1).
The teachings of Gomaa, Makarova, Anderson catalog, Vercoe Leon, Yao, and Zhang are discussed above as applied to claims -2, 6, 11-13, 15-19, 21, 26-28, 36 and 38, and similarly apply to claim 37.
Gomaa, Makarova, Anderson catalog, Vercoe Leon, Yao, and Zhang do not teach non-replicative transduction particles.
Haaber teaches that non-replicative transduction particles can be used to deliver antibacterial agents comprising a guided nuclease system [abstract].
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the pharmaceutical composition as taught and suggested by Gomaa, Makarova, Anderson catalog, Vercoe Leon, Yao, and Zhang with a non-replicative transduction particle delivery system.  This modification would be a simple substitution of one known nucleic acid deliver system for another.  One of ordinary skill would .

Response to Arguments
Applicants argue that none of the cited references teaches or suggests non-specific toxicity of exogenously expressed Cas3 in bacteria host cells as recited in the claims nor do the reference provide guidance regarding promoter strength selection for Cas3 expression in target bacterial cells and one of ordinary skill would not been motivated to modify the references as set forth in the previous office action.  Applicant’s arguments have been considered and are moot in view of the new rejection set forth above.  Specifically, Leon teaches that Cas3 is toxic and Barrangou teaches that Cas3 exonuclease activity is toxic as discussed in the rejections above.  These teachings, combined with the teachings of Vercoe, Zhang, and Yao who teach other Cas nucleases (Cas9) that are toxic and that reducing there expression reduces the cell toxicity teaches or suggest non-specific toxicity of exogenously expressed Cas3 in bacteria host cells as claimed.  The teachings also provide guidance for a weaker promoter as claimed for Cas 3 expression.  A skilled artisan equipped with these teachings would be motivated to modify the references as discussed above.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicants argue that one of ordinary skill in the art would not have expected the observations of Cas9 toxicity in cyanobacteria to extend to the bacteria host cells as recited in the claims.  Applicant’s arguments have been considered and found unpersuasive as Zhang teaches Cas9 toxicity and teaches using CRISPR for genome editing in bacterial recited in the 
The declaration under 37 CFR 1.132 filed 15 October 2021 is insufficient to overcome the rejection of claims 1-4, 6, 10-23, and 25-29, and 31-38 based upon 35 U.S.C. 103 as set forth in this office action for the reasons discussed in the response to applicants arguments below.
The remarks on the declaration under 37 C.F.R 1.132,  submitted by Virginia Martinez (Martinez Declaration) demonstrate that a vector having an operon comprising a first nucleotide sequence encoding a Type I Cas3 and a second nucleotide sequence encoding one or more cognate Cascade proteins, in which the first nucleotide sequence encoding a Type I Cas3 is under the control of a Ptet promoter having an Anderson score of greater than 0.5, results in non-specific killing of target and non-target strains of bacteria.  These remarks have been considered and are not found persuasive in view of the rejections set forth above.  Given the teachings of Barrangou, Leon, Vercoe, Zhang, and Yao one of ordinary skill would reasonable expect that a Type I Cas3 under the control of any medium to strong promoter would result in non-specific killing of target and non-target strains of bacteria

Double Patenting









































The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6, 10-23, and 25-29, and 31-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-23 of U.S. Patent No. US 10,506,812 B2 in view of Barrangou (US20200102551 A1; provisionally filed 10/01/2018) or Gomaa (Gomaa et al. 2014. mBio. 5(1): e00928-13; pgs. 1-9 and supplemental materials) or Gomaa (Gomaa et al. 2014. mBio. 5(1): e00928-13; pgs. 1-9 and supplemental materials) in view of in view of Anderson catalog (retrieved from <https://parts.igem.orc/Promoters/Catalog/Anderson>; 2014 from Wayback machine search), Leon (Leon et al. Current Opinion in Microbiology 2018, 42:87–95), Vercoe (Vercoe et al. 2013 PLOS Genetics; Volume 9 | Issue 4 | e1003454), Yao (Yao et al. Volume 3, Issue 3, September 2018, Pages 135-149), Zhang (US 20160168594 A1), Makarova (Makarova et al. Nature Rev. Microbial., 13:722-736, 2015), Maikova (Maikova et al. 2018 Frontiers In Microbiology, vol. 9, article 1740), Kim (Kim et al. 2016 J. Microbiol. Biotechnol, 26(2), 394–401), Lim (Lim et al. 2011. PNAS Vol. 108, no.26, 10626-10631), Dahlman (WO 2015/089419 A2), and Haaber (US 20200254035 A1). Note: This patent is currently on appeal at the Federal Circuit.
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. US10506812B2 teaches all limitations of the instant claim 1 except introducing Type I Cas3 and Cascade proteins nucleotide sequences in the bacterial host cell that are under control of a promoter that has a strength weaker than Anderson Score promoter BBa_J23108, where the bacterial host cell is selected from the group consisting of Fusobacteria, Bacteroides, Staphylococcus, Clostridium, Lactobacillus, Bacillus, Escherichia, Streptococcus, Streptomyces, Pseudomonas, and Klebsiella, and where the nucleic acid vector further comprises a CRISPR array for producing crRNAs in the bacterial host cell.
The teachings of Barrangou or Gomaa, Anderson catalog, Leon, Zhang, Vercoe, Yao, Makarova, Maikova, Kim, Lim, Dahlman, and Haaber are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of U.S. Patent No. US10506812B2 to   All other are claims similarly rejected using the references above as discussed above.

Claims 1-4, 6, 10-23, and 25-29, and 31-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 11,141,481 in view of Barrangou (US20200102551 A1; provisionally filed 10/01/2018) or Gomaa (Gomaa et al. 2014. mBio. 5(1): e00928-13; pgs. 1-9 and supplemental materials) in view of in view of Anderson catalog (retrieved from <https://parts.igem.orc/Promoters/Catalog/Anderson>; 2014 from Wayback machine search), Leon (Leon et al. Current Opinion in Microbiology 2018, 42:87–95), Vercoe (Vercoe et al. 2013 PLOS Genetics; Volume 9 | Issue 4 | e1003454), Yao (Yao et al. Volume 3, Issue 3, September 2018, Pages 135-149), Zhang (US 20160168594 A1), Makarova (Makarova et al. Nature Rev. Microbial., 13:722-736, 2015), Maikova (Maikova et al. 2018 Frontiers In Microbiology, vol. 9, article 1740), Kim (Kim et al. 2016 J. Microbiol. Biotechnol, 26(2), 394–401), Lim (Lim et al. 2011. PNAS Vol. 108, no.26, 10626-10631), Dahlman (WO 2015/089419 A2), and Haaber (US 20200254035 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. US11141481 teaches all limitations of the instant claim 1 except introducing Type I Cas3 and Cascade proteins nucleotide sequences in the bacterial host cell that are under control of a promoter that has a strength weaker than Anderson Score promoter BBa_J23108, where the bacterial host cell is selected from the group  consisting of Fusobacteria, Bacteroides, Staphylococcus, Clostridium, Lactobacillus, Bacillus, Escherichia, Streptococcus, Streptomyces, Pseudomonas, and Klebsiella, and where the nucleic acid vector further comprises a CRISPR array for producing crRNAs in the bacterial host cell. 
The teachings of Barrangou or Gomaa, Anderson catalog, Leon, Zhang, Vercoe, Yao, Makarova, Maikova, Kim, Lim, Dahlman, and Haaber are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of U.S. Patent No. US11141481 to contain Type I Cas3 and Cascade proteins nucleotide sequences in the bacterial host cell that are under control of a promoter that has a strength weaker than Anderson Score promoter BBa_J23108, where the bacterial host cell is selected from the group consisting of Fusobacteria, Bacteroides, Staphylococcus, Clostridium, Lactobacillus, Bacillus, Escherichia, Streptococcus, Streptomyces, Pseudomonas, and Klebsiella, and where the nucleic acid vector further comprises a CRISPR array for producing crRNAs in the bacterial host cell.  One of ordinary skill   All other are claims similarly rejected using the references above as discussed above. 

Claims 1-4, 6, 10-23, and 25-29, and 31-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-20 of U.S. Patent No. 10,300,138 in view of Barrangou (US20200102551 A1; provisionally filed 10/01/2018) or Gomaa (Gomaa et al. 2014. mBio. 5(1): e00928-13; pgs. 1-9 and supplemental materials) in view of in view of Anderson catalog (retrieved from <https://parts.igem.orc/Promoters/Catalog/Anderson>; 2014 from Wayback machine search), Leon (Leon et al. Current Opinion in Microbiology 2018, 42:87–95), Vercoe (Vercoe et al. 2013 PLOS Genetics; Volume 9 | Issue 4 | e1003454), Yao (Yao et al. Volume 3, Issue 3, September 2018, Pages 135-149), Zhang (US 20160168594 A1), Makarova (Makarova et al. Nature Rev. Microbial., 13:722-736, 2015), Maikova (Maikova et al. 2018 Frontiers In Microbiology, vol. 9, article 1740), Kim (Kim et al. 2016 J. Microbiol. Biotechnol, 26(2), 394–401), Lim (Lim et al. 2011. PNAS Vol. 108, no.26, 10626-10631), Dahlman (WO 2015/089419 A2), and Haaber (US 20200254035 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 14 of U.S. Patent No. US10300138 teaches all limitations of the instant claim 1 except introducing Type I Cas3 and Cascade proteins nucleotide sequences in the bacterial host cell that are under control of a promoter that has a strength weaker than Anderson Score promoter BBa_J23108, where the bacterial host cell is selected from the group  consisting of Fusobacteria, Bacteroides, Staphylococcus, Clostridium, Lactobacillus, Bacillus, Escherichia, Streptococcus, Streptomyces, Pseudomonas, and Klebsiella, and where the nucleic acid vector further comprises a CRISPR array for producing crRNAs in the bacterial host cell. 
The teachings of Barrangou or Gomaa, Anderson catalog, Leon, Zhang, Vercoe, Yao, Makarova, Maikova, Kim, Lim, Dahlman, and Haaber are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of U.S. Patent No. US10300138 to contain Type I Cas3 and Cascade proteins nucleotide sequences in the bacterial host cell that are under control of a promoter that has a strength weaker than Anderson Score promoter BBa_J23108, where the bacterial host cell is selected from the group consisting of Fusobacteria, Bacteroides, Staphylococcus, Clostridium, Lactobacillus, Bacillus, Escherichia, Streptococcus, Streptomyces, Pseudomonas, and Klebsiella, and where the nucleic acid vector further comprises a CRISPR array for producing crRNAs in the bacterial host cell.  One of ordinary skill would be motivated to make this modification for the purpose genomic editing in the bacterial species claimed while simultaneously optimizing the expression of the Type I Cas3 protein, with a promoter weaker than BBa_J23108 that would initiate a low level of expression with high cellular growth rates, thereby preventing a fitness defect in the cells expressing the proteins given both Leon, Vercoe, Zhang and Yao’s disclosure that Cas genes are known to be toxic in bacteria cells. One of ordinary skill would apply Yao's and Zhang’s teachings of using a weak   All other are claims similarly rejected using the references above as discussed above.

Claims 1-4, 6, 10-23, and 25-29, and 31-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,596,255 in view of Barrangou (US20200102551 A1; provisionally filed 10/01/2018) or Gomaa (Gomaa et al. 2014. mBio. 5(1): e00928-13; pgs. 1-9 and supplemental materials) in view of in view of Anderson catalog (retrieved from <https://parts.igem.orc/Promoters/Catalog/Anderson>; 2014 from Wayback machine search), Leon (Leon et al. Current Opinion in Microbiology 2018, 42:87–95), Vercoe (Vercoe et al. 2013 PLOS Genetics; Volume 9 | Issue 4 | e1003454), Yao (Yao et al. Volume 3, Issue 3, September 2018, Pages 135-149), Zhang (US 20160168594 A1), Makarova (Makarova et al. Nature Rev. Microbial., 13:722-736, 2015), Maikova (Maikova et al. 2018 Frontiers In Microbiology, vol. 9, article 1740), Kim (Kim et al. 2016 J. Microbiol. Biotechnol, 26(2), 394–401), Lim (Lim et al. 2011. PNAS Vol. 108, no.26, 10626-10631), Dahlman (WO 2015/089419 A2), and Haaber (US 20200254035 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. US10596255 teaches all limitations of the instant claim 1 except introducing Type I Cas3 and Cascade proteins nucleotide sequences in the bacterial host cell that are under control of a promoter that has a strength weaker than Anderson Score promoter BBa_J23108, where the bacterial host cell is selected from the group  consisting of Fusobacteria, Bacteroides, Staphylococcus, Clostridium, Lactobacillus, Bacillus, Escherichia, Streptococcus, Streptomyces, Pseudomonas, and Klebsiella, and where the nucleic acid vector further comprises a CRISPR array for producing crRNAs in the bacterial host cell. 
The teachings of Barrangou or Gomaa, Anderson catalog, Leon, Zhang, Vercoe, Yao, Makarova, Maikova, Kim, Lim, Dahlman, and Haaber are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of U.S. Patent No. US10596255 to contain Type I Cas3 and Cascade proteins nucleotide sequences in the bacterial host cell that are under control of a promoter that has a strength weaker than Anderson Score promoter BBa_J23108, where the bacterial host cell is selected from the group consisting of Fusobacteria, Bacteroides, Staphylococcus, Clostridium, Lactobacillus, Bacillus, Escherichia, Streptococcus, Streptomyces, Pseudomonas, and Klebsiella, and where the nucleic acid vector further comprises a CRISPR array for producing crRNAs in the bacterial host cell.  One of ordinary skill would be motivated to make this modification for the purpose genomic editing in the bacterial species claimed while simultaneously optimizing the expression of the Type I Cas3 protein, with a promoter weaker than BBa_J23108 that would initiate a low level of expression with high cellular growth rates, thereby preventing a fitness defect in the cells expressing the proteins given both Leon, Vercoe, Zhang and Yao’s disclosure that Cas genes are known to be toxic in bacteria cells. One of ordinary skill would apply Yao's and Zhang’s teachings of using a weak promoter for transient or low-level expression of Cas9, thereby reducing toxicity due to its overexpression, to Cas3 genome editing systems given that they are both nuclease proteins.  All other are claims similarly rejected using the references above as discussed above.

Claims 1-4, 6, 10-23, and 25-29, and 31-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 9,701,964 in view of Barrangou (US20200102551 A1; provisionally filed 10/01/2018) or Gomaa (Gomaa et al. 2014. mBio. 5(1): e00928-13; pgs. 1-9 and supplemental materials) in view of in view of Anderson catalog (retrieved from <https://parts.igem.orc/Promoters/Catalog/Anderson>; 2014 from Wayback machine search), Leon (Leon et al. Current Opinion in Microbiology 2018, 42:87–95), Vercoe (Vercoe et al. 2013 PLOS Genetics; Volume 9 | Issue 4 | e1003454), Yao (Yao et al. Volume 3, Issue 3, September 2018, Pages 135-149), Zhang (US 20160168594 A1), Makarova (Makarova et al. Nature Rev. Microbial., 13:722-736, 2015), Maikova (Maikova et al. 2018 Frontiers In Microbiology, vol. 9, article 1740), Kim (Kim et al. 2016 J. Microbiol. Biotechnol, 26(2), 394–401), Lim (Lim et al. 2011. PNAS Vol. 108, no.26, 10626-10631), Dahlman (WO 2015/089419 A2), and Haaber (US 20200254035 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. US9701964 teaches all limitations of the instant claim 1 except introducing Type I Cas3 and Cascade proteins nucleotide sequences in the bacterial host cell that are under control of a promoter that has a strength weaker than Anderson Score promoter BBa_J23108, where the bacterial host cell is selected from the group  consisting of Fusobacteria, Bacteroides, Staphylococcus, Clostridium, Lactobacillus, Bacillus, Escherichia, Streptococcus, Streptomyces, Pseudomonas, and Klebsiella, and where the nucleic acid vector further comprises a CRISPR array for producing crRNAs in the bacterial host cell. 
The teachings of Barrangou or Gomaa, Anderson catalog, Leon, Zhang, Vercoe, Yao, Makarova, Maikova, Kim, Lim, Dahlman, and Haaber are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of U.S. Patent No. US9701964 to Fusobacteria, Bacteroides, Staphylococcus, Clostridium, Lactobacillus, Bacillus, Escherichia, Streptococcus, Streptomyces, Pseudomonas, and Klebsiella, and where the nucleic acid vector further comprises a CRISPR array for producing crRNAs in the bacterial host cell.  One of ordinary skill would be motivated to make this modification for the purpose genomic editing in the bacterial species claimed while simultaneously optimizing the expression of the Type I Cas3 protein, with a promoter weaker than BBa_J23108 that would initiate a low level of expression with high cellular growth rates, thereby preventing a fitness defect in the cells expressing the proteins given both Leon, Vercoe, Zhang and Yao’s disclosure that Cas genes are known to be toxic in bacteria cells. One of ordinary skill would apply Yao's and Zhang’s teachings of using a weak promoter for transient or low-level expression of Cas9, thereby reducing toxicity due to its overexpression, to Cas3 genome editing systems given that they are both nuclease proteins.  All other are claims similarly rejected using the references above as discussed above.

Claims 1-4, 6, 10-23, and 25-29, and 31-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,463,049 in view of Barrangou (US20200102551 A1; provisionally filed 10/01/2018) or Gomaa (Gomaa et al. 2014. mBio. 5(1): e00928-13; pgs. 1-9 and supplemental materials) in view of in view of Anderson catalog (retrieved from <https://parts.igem.orc/Promoters/Catalog/Anderson>; 2014 from Wayback machine search), Leon (Leon et al. Current Opinion in Microbiology 2018, 42:87–95), Vercoe (Vercoe et al. 2013 PLOS Genetics; Volume 9 | Issue 4 | e1003454), Yao (Yao et al. Volume 3, Issue 3, September 2018, Pages 135-149), Zhang (US 20160168594 A1), Makarova (Makarova et al. Nature Rev. Microbial., 13:722-736, 2015), Maikova (Maikova et al. 2018 Frontiers In Microbiology, vol. 9, article 1740), Kim (Kim et al. 2016 J. Microbiol. Biotechnol, 26(2), 394–401), Lim (Lim et al. 2011. PNAS Vol. 108, no.26, 10626-10631), Dahlman (WO 2015/089419 A2), and Haaber (US 20200254035 A1). Note: This patent is currently on appeal at the Federal Circuit.
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. US10463049 teaches all limitations of the instant claim 1 except introducing Type I Cas3 and Cascade proteins nucleotide sequences in the bacterial host cell that are under control of a promoter that has a strength weaker than Anderson Score promoter BBa_J23108, where the bacterial host cell is selected from the group  consisting of Fusobacteria, Bacteroides, Staphylococcus, Clostridium, Lactobacillus, Bacillus, Escherichia, Streptococcus, Streptomyces, Pseudomonas, and Klebsiella, and where the nucleic acid vector further comprises a CRISPR array for producing crRNAs in the bacterial host cell. 
The teachings of Barrangou or Gomaa, Anderson catalog, Leon, Zhang, Vercoe, Yao, Makarova, Maikova, Kim, Lim, Dahlman, and Haaber are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of U.S. Patent No. US10463049 to contain Type I Cas3 and Cascade proteins nucleotide sequences in the bacterial host cell that are under control of a promoter that has a strength weaker than Anderson Score promoter BBa_J23108, where the bacterial host cell is selected from the group consisting of Fusobacteria, Bacteroides, Staphylococcus, Clostridium, Lactobacillus, Bacillus, Escherichia, Streptococcus, Streptomyces, Pseudomonas, and Klebsiella, and where the nucleic acid vector further   All other are claims similarly rejected using the references above as discussed above.

Claims 1-4, 6, 10-23, and 25-29, and 31-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,524,477 in view of Barrangou (US20200102551 A1; provisionally filed 10/01/2018) or Gomaa (Gomaa et al. 2014. mBio. 5(1): e00928-13; pgs. 1-9 and supplemental materials) in view of in view of Anderson catalog (retrieved from <https://parts.igem.orc/Promoters/Catalog/Anderson>; 2014 from Wayback machine search), Leon (Leon et al. Current Opinion in Microbiology 2018, 42:87–95), Vercoe (Vercoe et al. 2013 PLOS Genetics; Volume 9 | Issue 4 | e1003454), Yao (Yao et al. Volume 3, Issue 3, September 2018, Pages 135-149), Zhang (US 20160168594 A1), Makarova (Makarova et al. Nature Rev. Microbial., 13:722-736, 2015), Maikova (Maikova et al. 2018 Frontiers In Microbiology, vol. 9, article 1740), Kim (Kim et al. 2016 J. Microbiol. Biotechnol, 26(2), 394–401), Lim (Lim et al. 2011. PNAS Vol. 108, no.26, 10626-10631), Dahlman (WO 2015/089419 A2), and Haaber (US 20200254035 A1). Note: This patent is currently on appeal at the Federal Circuit.
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. US10524477 teaches all limitations of the instant claim 1 except introducing Type I Cas3 and Cascade proteins nucleotide sequences in the bacterial host cell that are under control of a promoter that has a strength weaker than Anderson Score promoter BBa_J23108, where the bacterial host cell is selected from the group  consisting of Fusobacteria, Bacteroides, Staphylococcus, Clostridium, Lactobacillus, Bacillus, Escherichia, Streptococcus, Streptomyces, Pseudomonas, and Klebsiella, and where the nucleic acid vector further comprises a CRISPR array for producing crRNAs in the bacterial host cell. 
The teachings of Barrangou or Gomaa, Anderson catalog, Leon, Zhang, Vercoe, Yao, Makarova, Maikova, Kim, Lim, Dahlman, and Haaber are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of U.S. Patent No. US10524477 to contain Type I Cas3 and Cascade proteins nucleotide sequences in the bacterial host cell that are under control of a promoter that has a strength weaker than Anderson Score promoter BBa_J23108, where the bacterial host cell is selected from the group consisting of Fusobacteria, Bacteroides, Staphylococcus, Clostridium, Lactobacillus, Bacillus, Escherichia, Streptococcus, Streptomyces, Pseudomonas, and Klebsiella, and where the nucleic acid vector further comprises a CRISPR array for producing crRNAs in the bacterial host cell.  One of ordinary skill would be motivated to make this modification for the purpose genomic editing in the bacterial species claimed while simultaneously optimizing the expression of the Type I Cas3 protein, with a promoter weaker than BBa_J23108 that would initiate a low level of expression with high cellular growth rates, thereby preventing a fitness defect in the cells expressing the proteins   All other are claims similarly rejected using the references above as discussed above.

Claims 1-4, 6, 10-23, and 25-29, and 31-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,561,148 in view of Barrangou (US20200102551 A1; provisionally filed 10/01/2018) or Gomaa (Gomaa et al. 2014. mBio. 5(1): e00928-13; pgs. 1-9 and supplemental materials) in view of in view of Anderson catalog (retrieved from <https://parts.igem.orc/Promoters/Catalog/Anderson>; 2014 from Wayback machine search), Leon (Leon et al. Current Opinion in Microbiology 2018, 42:87–95), Vercoe (Vercoe et al. 2013 PLOS Genetics; Volume 9 | Issue 4 | e1003454), Yao (Yao et al. Volume 3, Issue 3, September 2018, Pages 135-149), Zhang (US 20160168594 A1), Makarova (Makarova et al. Nature Rev. Microbial., 13:722-736, 2015), Maikova (Maikova et al. 2018 Frontiers In Microbiology, vol. 9, article 1740), Kim (Kim et al. 2016 J. Microbiol. Biotechnol, 26(2), 394–401), Lim (Lim et al. 2011. PNAS Vol. 108, no.26, 10626-10631), Dahlman (WO 2015/089419 A2), and Haaber (US 20200254035 A1). Note: This patent is currently on at the Federal Circuit.
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 10, 11, and 12 of U.S. Patent No. US10561148 teaches all limitations of the instant claim 1 except introducing Type I Cas3 and Cascade proteins nucleotide sequences in the bacterial host cell that are under control of a promoter that has a strength weaker than Fusobacteria, Bacteroides, Staphylococcus, Clostridium, Lactobacillus, Bacillus, Escherichia, Streptococcus, Streptomyces, Pseudomonas, and Klebsiella, and where the nucleic acid vector further comprises a CRISPR array for producing crRNAs in the bacterial host cell. 
The teachings of Barrangou or Gomaa, Anderson catalog, Leon, Zhang, Vercoe, Yao, Makarova, Maikova, Kim, Lim, Dahlman, and Haaber are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of U.S. Patent No. US10561148 to contain Type I Cas3 and Cascade proteins nucleotide sequences in the bacterial host cell that are under control of a promoter that has a strength weaker than Anderson Score promoter BBa_J23108, where the bacterial host cell is selected from the group consisting of Fusobacteria, Bacteroides, Staphylococcus, Clostridium, Lactobacillus, Bacillus, Escherichia, Streptococcus, Streptomyces, Pseudomonas, and Klebsiella, and where the nucleic acid vector further comprises a CRISPR array for producing crRNAs in the bacterial host cell.  One of ordinary skill would be motivated to make this modification for the purpose genomic editing in the bacterial species claimed while simultaneously optimizing the expression of the Type I Cas3 protein, with a promoter weaker than BBa_J23108 that would initiate a low level of expression with high cellular growth rates, thereby preventing a fitness defect in the cells expressing the proteins given both Leon, Vercoe, Zhang and Yao’s disclosure that Cas genes are known to be toxic in bacteria cells. One of ordinary skill would apply Yao's and Zhang’s teachings of using a weak promoter for transient or low-level expression of Cas9, thereby reducing toxicity due to its overexpression, to Cas3 genome editing systems given that they are both nuclease proteins.  All other are claims similarly rejected using the references above as discussed above.

Claims 1-4, 6, 10-23, and 25-29, and 31-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-51 of U.S. Patent No. 10,582,712 in view of Barrangou (US20200102551 A1; provisionally filed 10/01/2018) or Gomaa (Gomaa et al. 2014. mBio. 5(1): e00928-13; pgs. 1-9 and supplemental materials) in view of in view of Anderson catalog (retrieved from <https://parts.igem.orc/Promoters/Catalog/Anderson>; 2014 from Wayback machine search), Leon (Leon et al. Current Opinion in Microbiology 2018, 42:87–95), Vercoe (Vercoe et al. 2013 PLOS Genetics; Volume 9 | Issue 4 | e1003454), Yao (Yao et al. Volume 3, Issue 3, September 2018, Pages 135-149), Zhang (US 20160168594 A1), Makarova (Makarova et al. Nature Rev. Microbial., 13:722-736, 2015), Maikova (Maikova et al. 2018 Frontiers In Microbiology, vol. 9, article 1740), Kim (Kim et al. 2016 J. Microbiol. Biotechnol, 26(2), 394–401), Lim (Lim et al. 2011. PNAS Vol. 108, no.26, 10626-10631), Dahlman (WO 2015/089419 A2), and Haaber (US 20200254035 A1).  Note: This patent is currently on appeal at the Federal Circuit.
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 36 of U.S. Patent No. US10582712 teaches all limitations of the instant claim 1 except introducing Type I Cas3 and Cascade proteins nucleotide sequences in the bacterial host cell that are under control of a promoter that has a strength weaker than Anderson Score promoter BBa_J23108, where the bacterial host cell is selected from the group  consisting of Fusobacteria, Bacteroides, Staphylococcus, Clostridium, Lactobacillus, Bacillus, Escherichia, Streptococcus, Streptomyces, Pseudomonas, and Klebsiella
The teachings of Barrangou or Gomaa, Anderson catalog, Leon, Zhang, Vercoe, Yao, Makarova, Maikova, Kim, Lim, Dahlman, and Haaber are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of U.S. Patent No. US10582712 to contain Type I Cas3 and Cascade proteins nucleotide sequences in the bacterial host cell that are under control of a promoter that has a strength weaker than Anderson Score promoter BBa_J23108, where the bacterial host cell is selected from the group consisting of Fusobacteria, Bacteroides, Staphylococcus, Clostridium, Lactobacillus, Bacillus, Escherichia, Streptococcus, Streptomyces, Pseudomonas, and Klebsiella, and where the nucleic acid vector further comprises a CRISPR array for producing crRNAs in the bacterial host cell.  One of ordinary skill would be motivated to make this modification for the purpose genomic editing in the bacterial species claimed while simultaneously optimizing the expression of the Type I Cas3 protein, with a promoter weaker than BBa_J23108 that would initiate a low level of expression with high cellular growth rates, thereby preventing a fitness defect in the cells expressing the proteins given both Leon, Vercoe, Zhang and Yao’s disclosure that Cas genes are known to be toxic in bacteria cells. One of ordinary skill would apply Yao's and Zhang’s teachings of using a weak promoter for transient or low-level expression of Cas9, thereby reducing toxicity due to its overexpression, to Cas3 genome editing systems given that they are both nuclease proteins.  All other are claims similarly rejected using the references above as discussed above.

Claims 1-4, 6, 10-23, and 25-29, and 31-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 10,624,349 in view of Barrangou (US20200102551 A1; provisionally filed 10/01/2018) or Gomaa (Gomaa et al. 2014. mBio. 5(1): e00928-13; pgs. 1-9 and supplemental materials) in view of in view of Anderson catalog (retrieved from <https://parts.igem.orc/Promoters/Catalog/Anderson>; 2014 from Wayback machine search), Leon (Leon et al. Current Opinion in Microbiology 2018, 42:87–95), Vercoe (Vercoe et al. 2013 PLOS Genetics; Volume 9 | Issue 4 | e1003454), Yao (Yao et al. Volume 3, Issue 3, September 2018, Pages 135-149), Zhang (US 20160168594 A1), Makarova (Makarova et al. Nature Rev. Microbial., 13:722-736, 2015), Maikova (Maikova et al. 2018 Frontiers In Microbiology, vol. 9, article 1740), Kim (Kim et al. 2016 J. Microbiol. Biotechnol, 26(2), 394–401), Lim (Lim et al. 2011. PNAS Vol. 108, no.26, 10626-10631), Dahlman (WO 2015/089419 A2), and Haaber (US 20200254035 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. US10624349 teaches all limitations of the instant claim 1 except introducing Type I Cas3 and Cascade proteins nucleotide sequences in the bacterial host cell that are under control of a promoter that has a strength weaker than Anderson Score promoter BBa_J23108, where the bacterial host cell is selected from the group  consisting of Fusobacteria, Bacteroides, Staphylococcus, Clostridium, Lactobacillus, Bacillus, Escherichia, Streptococcus, Streptomyces, Pseudomonas, and Klebsiella, and where the nucleic acid vector further comprises a CRISPR array for producing crRNAs in the bacterial host cell. 
The teachings of Barrangou or Gomaa, Anderson catalog, Leon, Zhang, Vercoe, Yao, Makarova, Maikova, Kim, Lim, Dahlman, and Haaber are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of U.S. Patent No. US10624349 to contain Type I Cas3 and Cascade proteins nucleotide sequences in the bacterial host cell that are under control of a promoter that has a strength weaker than Anderson Score promoter Fusobacteria, Bacteroides, Staphylococcus, Clostridium, Lactobacillus, Bacillus, Escherichia, Streptococcus, Streptomyces, Pseudomonas, and Klebsiella, and where the nucleic acid vector further comprises a CRISPR array for producing crRNAs in the bacterial host cell.  One of ordinary skill would be motivated to make this modification for the purpose genomic editing in the bacterial species claimed while simultaneously optimizing the expression of the Type I Cas3 protein, with a promoter weaker than BBa_J23108 that would initiate a low level of expression with high cellular growth rates, thereby preventing a fitness defect in the cells expressing the proteins given both Leon, Vercoe, Zhang and Yao’s disclosure that Cas genes are known to be toxic in bacteria cells. One of ordinary skill would apply Yao's and Zhang’s teachings of using a weak promoter for transient or low-level expression of Cas9, thereby reducing toxicity due to its overexpression, to Cas3 genome editing systems given that they are both nuclease proteins.  All other are claims similarly rejected using the references above as discussed above.

Claims 1-4, 6, 10-23, and 25-29, and 31-38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4-37 of copending Application No. 16/637,656 in view of Barrangou (US20200102551 A1; provisionally filed 10/01/2018) or Gomaa (Gomaa et al. 2014. mBio. 5(1): e00928-13; pgs. 1-9 and supplemental materials) in view of in view of Anderson catalog (retrieved from <https://parts.igem.orc/Promoters/Catalog/Anderson>; 2014 from Wayback machine search), Leon (Leon et al. Current Opinion in Microbiology 2018, 42:87–95), Vercoe (Vercoe et al. 2013 PLOS Genetics; Volume 9 | Issue 4 | e1003454), Yao (Yao et al. Volume 3, Issue 3, September 2018, Pages 135-149), Zhang (US 20160168594 A1), Makarova (Makarova et al. Nature Rev. Microbial., 13:722-736, 2015), Maikova (Maikova et al. 2018 Frontiers In Microbiology, vol. 9, article 1740), Kim (Kim et al. 2016 J. Microbiol. Biotechnol, 26(2), 394–401), Lim (Lim et al. 2011. PNAS Vol. 108, no.26, 10626-10631), Dahlman (WO 2015/089419 A2), and Haaber (US 20200254035 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 4 of copending Application No. 16,637,656 teaches all limitations of the instant claim 1 except introducing Type I Cas3 and Cascade proteins nucleotide sequences in the bacterial host cell that are under control of a promoter that has a strength weaker than Anderson Score promoter BBa_J23108, where the bacterial host cell is selected from the group  consisting of Fusobacteria, Bacteroides, Staphylococcus, Clostridium, Lactobacillus, Bacillus, Escherichia, Streptococcus, Streptomyces, Pseudomonas, and Klebsiella, and where the nucleic acid vector further comprises a CRISPR array for producing crRNAs in the bacterial host cell. 
The teachings of Barrangou or Gomaa, Anderson catalog, Leon, Zhang, Vercoe, Yao, Makarova, Maikova, Kim, Lim, Dahlman, and Haaber are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 16,637,656 to contain Type I Cas3 and Cascade proteins nucleotide sequences in the bacterial host cell that are under control of a promoter that has a strength weaker than Anderson Score promoter BBa_J23108, where the bacterial host cell is selected from the group consisting of Fusobacteria, Bacteroides, Staphylococcus, Clostridium, Lactobacillus, Bacillus, Escherichia, Streptococcus, Streptomyces, Pseudomonas, and Klebsiella, and where the nucleic acid vector further comprises a CRISPR array for producing crRNAs in the bacterial host cell.  One of ordinary skill would be motivated to make this modification for the purpose genomic editing in the bacterial species claimed while simultaneously optimizing the expression of the Type I Cas3   All other are claims similarly rejected using the references above as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-4, 6, 10-23, and 25-29, and 31-38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-14, 17-20, 23-24, 28, 34, and 55-56, 58-59 of copending Application No. 17/103,812 in view of Barrangou (US20200102551 A1; provisionally filed 10/01/2018) or Gomaa (Gomaa et al. 2014. mBio. 5(1): e00928-13; pgs. 1-9 and supplemental materials) in view of in view of Anderson catalog (retrieved from <https://parts.igem.orc/Promoters/Catalog/Anderson>; 2014 from Wayback machine search), Leon (Leon et al. Current Opinion in Microbiology 2018, 42:87–95), Vercoe (Vercoe et al. 2013 PLOS Genetics; Volume 9 | Issue 4 | e1003454), Yao (Yao et al. Volume 3, Issue 3, September 2018, Pages 135-149), Zhang (US 20160168594 A1), Makarova (Makarova et al. Nature Rev. Microbial., 13:722-736, 2015), Maikova (Maikova et al. 2018 Frontiers In Microbiology, vol. 9, article 1740), Kim (Kim et al. 2016 J. Microbiol. Biotechnol, 26(2), 394–401), Lim (Lim et al. 2011. PNAS Vol. 108, no.26, 10626-10631), Dahlman (WO 2015/089419 A2), and Haaber (US 20200254035 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of copending Application No. 17/103/812 teaches all limitations of the instant claim 1 except introducing Type I Cas3 and Cascade proteins nucleotide sequences in the bacterial host cell that are under control of a promoter that has a strength weaker than Anderson Score promoter BBa_J23108, where the bacterial host cell is selected from the group  consisting of Fusobacteria, Bacteroides, Staphylococcus, Clostridium, Lactobacillus, Bacillus, Escherichia, Streptococcus, Streptomyces, Pseudomonas, and Klebsiella, and where the nucleic acid vector further comprises a CRISPR array for producing crRNAs in the bacterial host cell. 
The teachings of Barrangou or Gomaa, Anderson catalog, Leon, Zhang, Vercoe, Yao, Makarova, Maikova, Kim, Lim, Dahlman, and Haaber are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 17/103,812 to contain Type I Cas3 and Cascade proteins nucleotide sequences in the bacterial host cell that are under control of a promoter that has a strength weaker than Anderson Score promoter BBa_J23108, where the bacterial host cell is selected from the group consisting of Fusobacteria, Bacteroides, Staphylococcus, Clostridium, Lactobacillus, Bacillus, Escherichia, Streptococcus, Streptomyces, Pseudomonas, and Klebsiella, and where the nucleic acid vector further comprises a CRISPR array for producing crRNAs in the bacterial host cell.  One of ordinary skill would be motivated to make this modification for the purpose genomic editing in the bacterial species claimed while simultaneously optimizing the expression of the Type I Cas3 protein, with a promoter weaker than BBa_J23108 that would initiate a low level of expression with high cellular growth rates, thereby preventing a fitness defect in the cells expressing the   All other are claims similarly rejected using the references above as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-4, 6, 10-23, and 25-29, and 31-38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 55-74 of copending Application No. 16/626,057 in view of Barrangou (US20200102551 A1; provisionally filed 10/01/2018) or Gomaa (Gomaa et al. 2014. mBio. 5(1): e00928-13; pgs. 1-9 and supplemental materials) in view of in view of Anderson catalog (retrieved from <https://parts.igem.orc/Promoters/Catalog/Anderson>; 2014 from Wayback machine search), Leon (Leon et al. Current Opinion in Microbiology 2018, 42:87–95), Vercoe (Vercoe et al. 2013 PLOS Genetics; Volume 9 | Issue 4 | e1003454), Yao (Yao et al. Volume 3, Issue 3, September 2018, Pages 135-149), Zhang (US 20160168594 A1), Makarova (Makarova et al. Nature Rev. Microbial., 13:722-736, 2015), Maikova (Maikova et al. 2018 Frontiers In Microbiology, vol. 9, article 1740), Kim (Kim et al. 2016 J. Microbiol. Biotechnol, 26(2), 394–401), Lim (Lim et al. 2011. PNAS Vol. 108, no.26, 10626-10631), Dahlman (WO 2015/089419 A2), and Haaber (US 20200254035 A1).

Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 55 of copending Application No. 16/626,057 teaches all limitations of the instant claim 1 except introducing Type I Cas3 and Cascade proteins nucleotide sequences in the bacterial host cell that are under control of a promoter that has a strength weaker than Anderson Score promoter BBa_J23108, where the bacterial host cell is selected from the group  consisting of Fusobacteria, Bacteroides, Staphylococcus, Clostridium, Lactobacillus, Bacillus, Escherichia, Streptococcus, Streptomyces, Pseudomonas, and Klebsiella, and where the nucleic acid vector further comprises a CRISPR array for producing crRNAs in the bacterial host cell. 
The teachings of Barrangou or Gomaa, Anderson catalog, Leon, Zhang, Vercoe, Yao, Makarova, Maikova, Kim, Lim, Dahlman, and Haaber are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 16/626,057 to contain Type I Cas3 and Cascade proteins nucleotide sequences in the bacterial host cell that are under control of a promoter that has a strength weaker than Anderson Score promoter BBa_J23108, where the bacterial host cell is selected from the group consisting of Fusobacteria, Bacteroides, Staphylococcus, Clostridium, Lactobacillus, Bacillus, Escherichia, Streptococcus, Streptomyces, Pseudomonas, and Klebsiella, and where the nucleic acid vector further comprises a CRISPR array for producing crRNAs in the bacterial host cell.  One of ordinary skill would be motivated to make this modification for the purpose genomic editing in the bacterial species claimed while simultaneously optimizing the expression of the Type I Cas3 protein, with a promoter weaker than BBa_J23108 that would initiate a low level of expression with high cellular growth rates, thereby preventing a fitness defect in the cells expressing the proteins given both Leon, Vercoe, Zhang and Yao’s disclosure that Cas genes are known to be   All other are claims similarly rejected using the references above as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-4, 6, 10-23, and 25-29, and 31-38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-19 of copending Application No. 17/105,392 in view of Barrangou (US20200102551 A1; provisionally filed 10/01/2018) or Gomaa (Gomaa et al. 2014. mBio. 5(1): e00928-13; pgs. 1-9 and supplemental materials) in view of in view of Anderson catalog (retrieved from <https://parts.igem.orc/Promoters/Catalog/Anderson>; 2014 from Wayback machine search), Leon (Leon et al. Current Opinion in Microbiology 2018, 42:87–95), Vercoe (Vercoe et al. 2013 PLOS Genetics; Volume 9 | Issue 4 | e1003454), Yao (Yao et al. Volume 3, Issue 3, September 2018, Pages 135-149), Zhang (US 20160168594 A1), Makarova (Makarova et al. Nature Rev. Microbial., 13:722-736, 2015), Maikova (Maikova et al. 2018 Frontiers In Microbiology, vol. 9, article 1740), Kim (Kim et al. 2016 J. Microbiol. Biotechnol, 26(2), 394–401), Lim (Lim et al. 2011. PNAS Vol. 108, no.26, 10626-10631), Dahlman (WO 2015/089419 A2), and Haaber (US 20200254035 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of copending Application No. 17/105,392 teaches all limitations of the instant claim 1 except introducing Type I Cas3 and Cascade proteins nucleotide sequences in Fusobacteria, Bacteroides, Staphylococcus, Clostridium, Lactobacillus, Bacillus, Escherichia, Streptococcus, Streptomyces, Pseudomonas, and Klebsiella, and where the nucleic acid vector further comprises a CRISPR array for producing crRNAs in the bacterial host cell. 
The teachings of Barrangou or Gomaa, Anderson catalog, Leon, Zhang, Vercoe, Yao, Makarova, Maikova, Kim, Lim, Dahlman, and Haaber are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 17/105,392 to contain Type I Cas3 and Cascade proteins nucleotide sequences in the bacterial host cell that are under control of a promoter that has a strength weaker than Anderson Score promoter BBa_J23108, where the bacterial host cell is selected from the group consisting of Fusobacteria, Bacteroides, Staphylococcus, Clostridium, Lactobacillus, Bacillus, Escherichia, Streptococcus, Streptomyces, Pseudomonas, and Klebsiella, and where the nucleic acid vector further comprises a CRISPR array for producing crRNAs in the bacterial host cell.  One of ordinary skill would be motivated to make this modification for the purpose genomic editing in the bacterial species claimed while simultaneously optimizing the expression of the Type I Cas3 protein, with a promoter weaker than BBa_J23108 that would initiate a low level of expression with high cellular growth rates, thereby preventing a fitness defect in the cells expressing the proteins given both Leon, Vercoe, Zhang and Yao’s disclosure that Cas genes are known to be toxic in bacteria cells. One of ordinary skill would apply Yao's and Zhang’s teachings of using a weak promoter for transient or low-level expression of Cas9, thereby reducing toxicity due to its overexpression, to Cas3 genome editing systems given that they are both nuclease proteins.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-4, 6, 10-23, and 25-29, and 31-38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 17/331,422 in view of Barrangou (US20200102551 A1; provisionally filed 10/01/2018) or Gomaa (Gomaa et al. 2014. mBio. 5(1): e00928-13; pgs. 1-9 and supplemental materials) in view of in view of Anderson catalog (retrieved from <https://parts.igem.orc/Promoters/Catalog/Anderson>; 2014 from Wayback machine search), Leon (Leon et al. Current Opinion in Microbiology 2018, 42:87–95), Vercoe (Vercoe et al. 2013 PLOS Genetics; Volume 9 | Issue 4 | e1003454), Yao (Yao et al. Volume 3, Issue 3, September 2018, Pages 135-149), Zhang (US 20160168594 A1), Makarova (Makarova et al. Nature Rev. Microbial., 13:722-736, 2015), Maikova (Maikova et al. 2018 Frontiers In Microbiology, vol. 9, article 1740), Kim (Kim et al. 2016 J. Microbiol. Biotechnol, 26(2), 394–401), Lim (Lim et al. 2011. PNAS Vol. 108, no.26, 10626-10631), Dahlman (WO 2015/089419 A2), and Haaber (US 20200254035 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of copending Application No. 17/331,422 teaches all limitations of the instant claim 1 except introducing Type I Cas3 and Cascade proteins nucleotide sequences in the bacterial host cell that are under control of a promoter that has a strength weaker than Anderson Score promoter BBa_J23108, where the bacterial host cell is selected from the group  consisting of Fusobacteria, Bacteroides, Staphylococcus, Clostridium, Lactobacillus, Bacillus, Escherichia, Streptococcus, Streptomyces, Pseudomonas, and Klebsiella, and where the nucleic acid vector further comprises a CRISPR array for producing crRNAs in the bacterial host cell. 
The teachings of Barrangou or Gomaa, Anderson catalog, Leon, Zhang, Vercoe, Yao, Makarova, Maikova, Kim, Lim, Dahlman, and Haaber are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 17/331,422 to contain Type I Cas3 and Cascade proteins nucleotide sequences in the bacterial host cell that are under control of a promoter that has a strength weaker than Anderson Score promoter BBa_J23108, where the bacterial host cell is selected from the group consisting of Fusobacteria, Bacteroides, Staphylococcus, Clostridium, Lactobacillus, Bacillus, Escherichia, Streptococcus, Streptomyces, Pseudomonas, and Klebsiella, and where the nucleic acid vector further comprises a CRISPR array for producing crRNAs in the bacterial host cell.  One of ordinary skill would be motivated to make this modification for the purpose genomic editing in the bacterial species claimed while simultaneously optimizing the expression of the Type I Cas3 protein, with a promoter weaker than BBa_J23108 that would initiate a low level of expression with high cellular growth rates, thereby preventing a fitness defect in the cells expressing the proteins given both Leon, Vercoe, Zhang and Yao’s disclosure that Cas genes are known to be toxic in bacteria cells. One of ordinary skill would apply Yao's and Zhang’s teachings of using a weak promoter for transient or low-level expression of Cas9, thereby reducing toxicity due to its overexpression, to Cas3 genome editing systems given that they are both nuclease proteins.  All other are claims similarly rejected using the references above as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-4, 6, 10-23, and 25-29, and 31-38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 10-20, and 24-28 of copending Application No. 17/166,941 in view of Barrangou (US20200102551 A1; provisionally filed 10/01/2018) or Gomaa (Gomaa et al. 2014. mBio. 5(1): e00928-13; pgs. 1-9 and supplemental materials) in view of in view of Anderson catalog (retrieved from <https://parts.igem.orc/Promoters/Catalog/Anderson>; 2014 from Wayback machine search), Leon (Leon et al. Current Opinion in Microbiology 2018, 42:87–95), Vercoe (Vercoe et al. 2013 PLOS Genetics; Volume 9 | Issue 4 | e1003454), Yao (Yao et al. Volume 3, Issue 3, September 2018, Pages 135-149), Zhang (US 20160168594 A1), Makarova (Makarova et al. Nature Rev. Microbial., 13:722-736, 2015), Maikova (Maikova et al. 2018 Frontiers In Microbiology, vol. 9, article 1740), Kim (Kim et al. 2016 J. Microbiol. Biotechnol, 26(2), 394–401), Lim (Lim et al. 2011. PNAS Vol. 108, no.26, 10626-10631), Dahlman (WO 2015/089419 A2), and Haaber (US 20200254035 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of copending Application No. 17/166,941 teaches all limitations of the instant claim 1 except introducing Type I Cas3 and Cascade proteins nucleotide sequences in the bacterial host cell that are under control of a promoter that has a strength weaker than Anderson Score promoter BBa_J23108, where the bacterial host cell is selected from the group  consisting of Fusobacteria, Bacteroides, Staphylococcus, Clostridium, Lactobacillus, Bacillus, Escherichia, Streptococcus, Streptomyces, Pseudomonas, and Klebsiella
The teachings of Barrangou or Gomaa, Anderson catalog, Leon, Zhang, Vercoe, Yao, Makarova, Maikova, Kim, Lim, Dahlman, and Haaber are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 17/166,941 to contain Type I Cas3 and Cascade proteins nucleotide sequences in the bacterial host cell that are under control of a promoter that has a strength weaker than Anderson Score promoter BBa_J23108, where the bacterial host cell is selected from the group consisting of Fusobacteria, Bacteroides, Staphylococcus, Clostridium, Lactobacillus, Bacillus, Escherichia, Streptococcus, Streptomyces, Pseudomonas, and Klebsiella, and where the nucleic acid vector further comprises a CRISPR array for producing crRNAs in the bacterial host cell.  One of ordinary skill would be motivated to make this modification for the purpose genomic editing in the bacterial species claimed while simultaneously optimizing the expression of the Type I Cas3 protein, with a promoter weaker than BBa_J23108 that would initiate a low level of expression with high cellular growth rates, thereby preventing a fitness defect in the cells expressing the proteins given both Leon, Vercoe, Zhang and Yao’s disclosure that Cas genes are known to be toxic in bacteria cells. One of ordinary skill would apply Yao's and Zhang’s teachings of using a weak promoter for transient or low-level expression of Cas9, thereby reducing toxicity due to its overexpression, to Cas3 genome editing systems given that they are both nuclease proteins.  All other are claims similarly rejected using the references above as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-4, 6, 10-23, and 25-29, and 31-38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 17/195,157 in view of Barrangou (US20200102551 A1; provisionally filed 10/01/2018) or Gomaa (Gomaa et al. 2014. mBio. 5(1): e00928-13; pgs. 1-9 and supplemental materials) in view of in view of Anderson catalog (retrieved from <https://parts.igem.orc/Promoters/Catalog/Anderson>; 2014 from Wayback machine search), Leon (Leon et al. Current Opinion in Microbiology 2018, 42:87–95), Vercoe (Vercoe et al. 2013 PLOS Genetics; Volume 9 | Issue 4 | e1003454), Yao (Yao et al. Volume 3, Issue 3, September 2018, Pages 135-149), Zhang (US 20160168594 A1), Makarova (Makarova et al. Nature Rev. Microbial., 13:722-736, 2015), Maikova (Maikova et al. 2018 Frontiers In Microbiology, vol. 9, article 1740), Kim (Kim et al. 2016 J. Microbiol. Biotechnol, 26(2), 394–401), Lim (Lim et al. 2011. PNAS Vol. 108, no.26, 10626-10631), Dahlman (WO 2015/089419 A2), and Haaber (US 20200254035 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 13 and 18 of copending Application No. 17/195,157 teaches all limitations of the instant claim 1 except introducing Type I Cas3 and Cascade proteins nucleotide sequences in the bacterial host cell that are under control of a promoter that has a strength weaker than Anderson Score promoter BBa_J23108, where the bacterial host cell is selected from the group  consisting of Fusobacteria, Bacteroides, Staphylococcus, Clostridium, Lactobacillus, Bacillus, Escherichia, Streptococcus, Streptomyces, Pseudomonas, and Klebsiella, and where the nucleic acid vector further comprises a CRISPR array for producing crRNAs in the bacterial host cell. 
The teachings of Barrangou or Gomaa, Anderson catalog, Leon, Zhang, Vercoe, Yao, Makarova, Maikova, Kim, Lim, Dahlman, and Haaber are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 17/195,157 to contain Type I Cas3 and Cascade proteins nucleotide sequences in the bacterial host cell that are under control of a promoter that has a strength weaker than Anderson Score promoter BBa_J23108, where the bacterial host cell is selected from the group consisting of Fusobacteria, Bacteroides, Staphylococcus, Clostridium, Lactobacillus, Bacillus, Escherichia, Streptococcus, Streptomyces, Pseudomonas, and Klebsiella, and where the nucleic acid vector further comprises a CRISPR array for producing crRNAs in the bacterial host cell.  One of ordinary skill would be motivated to make this modification for the purpose genomic editing in the bacterial species claimed while simultaneously optimizing the expression of the Type I Cas3 protein, with a promoter weaker than BBa_J23108 that would initiate a low level of expression with high cellular growth rates, thereby preventing a fitness defect in the cells expressing the proteins given both Leon, Vercoe, Zhang and Yao’s disclosure that Cas genes are known to be toxic in bacteria cells. One of ordinary skill would apply Yao's and Zhang’s teachings of using a weak promoter for transient or low-level expression of Cas9, thereby reducing toxicity due to its overexpression, to Cas3 genome editing systems given that they are both nuclease proteins.  All other are claims similarly rejected using the references above as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-4, 6, 10-23, and 25-29, and 31-38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 11-18, 24-30, and 32-34 of copending Application No. 16/389,358 in view of Barrangou (US20200102551 A1; provisionally filed 10/01/2018) or Gomaa (Gomaa et al. 2014. mBio. 5(1): e00928-13; pgs. 1-9 and supplemental materials) in view of in view of Anderson catalog (retrieved from <https://parts.igem.orc/Promoters/Catalog/Anderson>; 2014 from Wayback machine search), Leon (Leon et al. Current Opinion in Microbiology 2018, 42:87–95), Vercoe (Vercoe et al. 2013 PLOS Genetics; Volume 9 | Issue 4 | e1003454), Yao (Yao et al. Volume 3, Issue 3, September 2018, Pages 135-149), Zhang (US 20160168594 A1), Makarova (Makarova et al. Nature Rev. Microbial., 13:722-736, 2015), Maikova (Maikova et al. 2018 Frontiers In Microbiology, vol. 9, article 1740), Kim (Kim et al. 2016 J. Microbiol. Biotechnol, 26(2), 394–401), Lim (Lim et al. 2011. PNAS Vol. 108, no.26, 10626-10631), Dahlman (WO 2015/089419 A2), and Haaber (US 20200254035 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of copending Application No. 16/389,358 teaches all limitations of the instant claim 1 except introducing Type I Cas3 and Cascade proteins nucleotide sequences in the bacterial host cell that are under control of a promoter that has a strength weaker than Anderson Score promoter BBa_J23108, where the bacterial host cell is selected from the group  consisting of Fusobacteria, Bacteroides, Staphylococcus, Clostridium, Lactobacillus, Bacillus, Escherichia, Streptococcus, Streptomyces, Pseudomonas, and Klebsiella, and where the nucleic acid vector further comprises a CRISPR array for producing crRNAs in the bacterial host cell. 
The teachings of Barrangou or Gomaa, Anderson catalog, Leon, Zhang, Vercoe, Yao, Makarova, Maikova, Kim, Lim, Dahlman, and Haaber are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 16/389,358 to contain Type I Cas3 and Cascade proteins nucleotide sequences in the bacterial Fusobacteria, Bacteroides, Staphylococcus, Clostridium, Lactobacillus, Bacillus, Escherichia, Streptococcus, Streptomyces, Pseudomonas, and Klebsiella, and where the nucleic acid vector further comprises a CRISPR array for producing crRNAs in the bacterial host cell.  One of ordinary skill would be motivated to make this modification for the purpose genomic editing in the bacterial species claimed while simultaneously optimizing the expression of the Type I Cas3 protein, with a promoter weaker than BBa_J23108 that would initiate a low level of expression with high cellular growth rates, thereby preventing a fitness defect in the cells expressing the proteins given both Leon, Vercoe, Zhang and Yao’s disclosure that Cas genes are known to be toxic in bacteria cells. One of ordinary skill would apply Yao's and Zhang’s teachings of using a weak promoter for transient or low-level expression of Cas9, thereby reducing toxicity due to its overexpression, to Cas3 genome editing systems given that they are both nuclease proteins.  All other are claims similarly rejected using the references above as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-4, 6, 10-23, and 25-29, and 31-38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-19 of copending Application No. 16/736,330 in view of Barrangou (US20200102551 A1; provisionally filed 10/01/2018) or Gomaa (Gomaa et al. 2014. mBio. 5(1): e00928-13; pgs. 1-9 and supplemental materials) in view of in view of Anderson catalog (retrieved from <https://parts.igem.orc/Promoters/Catalog/Anderson>; 2014 from Wayback machine search), Leon (Leon et al. Current Opinion in Microbiology 2018, 42:87–95), Vercoe (Vercoe et al. 2013 PLOS Genetics; Volume 9 | Issue 4 | e1003454), Yao (Yao et al. Volume 3, Issue 3, September 2018, Pages 135-149), Zhang (US 20160168594 A1), Makarova (Makarova et al. Nature Rev. Microbial., 13:722-736, 2015), Maikova (Maikova et al. 2018 Frontiers In Microbiology, vol. 9, article 1740), Kim (Kim et al. 2016 J. Microbiol. Biotechnol, 26(2), 394–401), Lim (Lim et al. 2011. PNAS Vol. 108, no.26, 10626-10631), Dahlman (WO 2015/089419 A2), and Haaber (US 20200254035 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 13 of copending Application No. 16/736,330 teaches all limitations of the instant claim 1 except introducing Type I Cas3 and Cascade proteins nucleotide sequences in the bacterial host cell that are under control of a promoter that has a strength weaker than Anderson Score promoter BBa_J23108, where the bacterial host cell is selected from the group  consisting of Fusobacteria, Bacteroides, Staphylococcus, Clostridium, Lactobacillus, Bacillus, Escherichia, Streptococcus, Streptomyces, Pseudomonas, and Klebsiella, and where the nucleic acid vector further comprises a CRISPR array for producing crRNAs in the bacterial host cell. 
The teachings of Barrangou or Gomaa, Anderson catalog, Leon, Zhang, Vercoe, Yao, Makarova, Maikova, Kim, Lim, Dahlman, and Haaber are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 16/736,330 to contain Type I Cas3 and Cascade proteins nucleotide sequences in the bacterial host cell that are under control of a promoter that has a strength weaker than Anderson Score promoter BBa_J23108, where the bacterial host cell is selected from the group consisting of Fusobacteria, Bacteroides, Staphylococcus, Clostridium, Lactobacillus, Bacillus, Escherichia, Streptococcus, Streptomyces, Pseudomonas, and Klebsiella, and where the nucleic acid vector   All other are claims similarly rejected using the references above as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-4, 6, 10-23, and 25-29, and 31-38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 34-39 of copending Application No. 16/785,419 in view of Barrangou (US20200102551 A1; provisionally filed 10/01/2018) or Gomaa (Gomaa et al. 2014. mBio. 5(1): e00928-13; pgs. 1-9 and supplemental materials) in view of in view of Anderson catalog (retrieved from <https://parts.igem.orc/Promoters/Catalog/Anderson>; 2014 from Wayback machine search), Leon (Leon et al. Current Opinion in Microbiology 2018, 42:87–95), Vercoe (Vercoe et al. 2013 PLOS Genetics; Volume 9 | Issue 4 | e1003454), Yao (Yao et al. Volume 3, Issue 3, September 2018, Pages 135-149), Zhang (US 20160168594 A1), Makarova (Makarova et al. Nature Rev. Microbial., 13:722-736, 2015), Maikova (Maikova et al. 2018 Frontiers In Microbiology, vol. 9, article 1740), Kim (Kim et al. 2016 J. Microbiol. Biotechnol, 26(2), 394–401), Lim (Lim et al. 2011. PNAS Vol. 108, no.26, 10626-10631), Dahlman (WO 2015/089419 A2), and Haaber (US 20200254035 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 34 of copending Application No. 16/785,419 teaches all limitations of the instant claim 1 except introducing Type I Cas3 and Cascade proteins nucleotide sequences in the bacterial host cell that are under control of a promoter that has a strength weaker than Anderson Score promoter BBa_J23108, where the bacterial host cell is selected from the group  consisting of Fusobacteria, Bacteroides, Staphylococcus, Clostridium, Lactobacillus, Bacillus, Escherichia, Streptococcus, Streptomyces, Pseudomonas, and Klebsiella, and where the nucleic acid vector further comprises a CRISPR array for producing crRNAs in the bacterial host cell.
The teachings of Barrangou or Gomaa, Anderson catalog, Leon, Zhang, Vercoe, Yao, Makarova, Maikova, Kim, Lim, Dahlman, and Haaber are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 16/785,419 to contain Type I Cas3 and Cascade proteins nucleotide sequences in the bacterial host cell that are under control of a promoter that has a strength weaker than Anderson Score promoter BBa_J23108, where the bacterial host cell is selected from the group consisting of Fusobacteria, Bacteroides, Staphylococcus, Clostridium, Lactobacillus, Bacillus, Escherichia, Streptococcus, Streptomyces, Pseudomonas, and Klebsiella, and where the nucleic acid vector further comprises a CRISPR array for producing crRNAs in the bacterial host cell.  One of ordinary skill would be motivated to make this modification for the purpose genomic editing in the bacterial species claimed while simultaneously optimizing the expression of the Type I Cas3 protein, with a promoter weaker than BBa_J23108 that would initiate a low level of expression   All other are claims similarly rejected using the references above as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-4, 6, 10-23, and 25-29, and 31-38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 63, 117-123, 127-129, 132-137, 140, 142-166, 168-171, and 174-187 of copending Application No. 15/478,912 in view of Barrangou (US20200102551 A1; provisionally filed 10/01/2018) or Gomaa (Gomaa et al. 2014. mBio. 5(1): e00928-13; pgs. 1-9 and supplemental materials) in view of in view of Anderson catalog (retrieved from <https://parts.igem.orc/Promoters/Catalog/Anderson>; 2014 from Wayback machine search), Leon (Leon et al. Current Opinion in Microbiology 2018, 42:87–95), Vercoe (Vercoe et al. 2013 PLOS Genetics; Volume 9 | Issue 4 | e1003454), Yao (Yao et al. Volume 3, Issue 3, September 2018, Pages 135-149), Zhang (US 20160168594 A1), Makarova (Makarova et al. Nature Rev. Microbial., 13:722-736, 2015), Maikova (Maikova et al. 2018 Frontiers In Microbiology, vol. 9, article 1740), Kim (Kim et al. 2016 J. Microbiol. Biotechnol, 26(2), 394–401), Lim (Lim et al. 2011. PNAS Vol. 108, no.26, 10626-10631), Dahlman (WO 2015/089419 A2), and Haaber (US 20200254035 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 63 of copending Application No. 15/478,912 teaches all limitations of the instant claim 1 except introducing Type I Cas3 and Cascade proteins nucleotide sequences in the bacterial host cell that are under control of a promoter that has a strength weaker than Anderson Score promoter BBa_J23108, where the bacterial host cell is selected from the group  consisting of Fusobacteria, Bacteroides, Staphylococcus, Clostridium, Lactobacillus, Bacillus, Escherichia, Streptococcus, Streptomyces, Pseudomonas, and Klebsiella, and where the nucleic acid vector further comprises a CRISPR array for producing crRNAs in the bacterial host cell. 
The teachings of Barrangou or Gomaa, Anderson catalog, Leon, Zhang, Vercoe, Yao, Makarova, Maikova, Kim, Lim, Dahlman, and Haaber are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 15/478,912 to contain Type I Cas3 and Cascade proteins nucleotide sequences in the bacterial host cell that are under control of a promoter that has a strength weaker than Anderson Score promoter BBa_J23108, where the bacterial host cell is selected from the group consisting of Fusobacteria, Bacteroides, Staphylococcus, Clostridium, Lactobacillus, Bacillus, Escherichia, Streptococcus, Streptomyces, Pseudomonas, and Klebsiella, and where the nucleic acid vector further comprises a CRISPR array for producing crRNAs in the bacterial host cell.  One of ordinary skill would be motivated to make this modification for the purpose genomic editing in the bacterial species claimed while simultaneously optimizing the expression of the Type I Cas3 protein, with a promoter weaker than BBa_J23108 that would initiate a low level of expression with high cellular growth rates, thereby preventing a fitness defect in the cells expressing the proteins given both Leon, Vercoe, Zhang and Yao’s disclosure that Cas genes are known to be toxic in bacteria cells. One of ordinary skill would apply Yao's and Zhang’s teachings of using a   All other are claims similarly rejected using the references above as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-4, 6, 10-23, and 25-29, and 31-38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 39, 41-44, 46, and 48-65 of copending Application No. 15/817,144 in view of Barrangou (US20200102551 A1; provisionally filed 10/01/2018) or Gomaa (Gomaa et al. 2014. mBio. 5(1): e00928-13; pgs. 1-9 and supplemental materials) in view of in view of Anderson catalog (retrieved from <https://parts.igem.orc/Promoters/Catalog/Anderson>; 2014 from Wayback machine search), Leon (Leon et al. Current Opinion in Microbiology 2018, 42:87–95), Vercoe (Vercoe et al. 2013 PLOS Genetics; Volume 9 | Issue 4 | e1003454), Yao (Yao et al. Volume 3, Issue 3, September 2018, Pages 135-149), Zhang (US 20160168594 A1), Makarova (Makarova et al. Nature Rev. Microbial., 13:722-736, 2015), Maikova (Maikova et al. 2018 Frontiers In Microbiology, vol. 9, article 1740), Kim (Kim et al. 2016 J. Microbiol. Biotechnol, 26(2), 394–401), Lim (Lim et al. 2011. PNAS Vol. 108, no.26, 10626-10631), Dahlman (WO 2015/089419 A2), and Haaber (US 20200254035 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 39 of copending Application No. 15/817,144 teaches all limitations of the instant claim 1 except introducing Type I Cas3 and Cascade proteins nucleotide sequences in Fusobacteria, Bacteroides, Staphylococcus, Clostridium, Lactobacillus, Bacillus, Escherichia, Streptococcus, Streptomyces, Pseudomonas, and Klebsiella, and where the nucleic acid vector further comprises a CRISPR array for producing crRNAs in the bacterial host cell. 
The teachings of Barrangou or Gomaa, Anderson catalog, Leon, Zhang, Vercoe, Yao, Makarova, Maikova, Kim, Lim, Dahlman, and Haaber are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 15/817,144 to contain Type I Cas3 and Cascade proteins nucleotide sequences in the bacterial host cell that are under control of a promoter that has a strength weaker than Anderson Score promoter BBa_J23108, where the bacterial host cell is selected from the group consisting of Fusobacteria, Bacteroides, Staphylococcus, Clostridium, Lactobacillus, Bacillus, Escherichia, Streptococcus, Streptomyces, Pseudomonas, and Klebsiella, and where the nucleic acid vector further comprises a CRISPR array for producing crRNAs in the bacterial host cell.  One of ordinary skill would be motivated to make this modification for the purpose genomic editing in the bacterial species claimed while simultaneously optimizing the expression of the Type I Cas3 protein, with a promoter weaker than BBa_J23108 that would initiate a low level of expression with high cellular growth rates, thereby preventing a fitness defect in the cells expressing the proteins given both Leon, Vercoe, Zhang and Yao’s disclosure that Cas genes are known to be toxic in bacteria cells. One of ordinary skill would apply Yao's and Zhang’s teachings of using a weak promoter for transient or low-level expression of Cas9, thereby reducing toxicity due to its overexpression, to Cas3 genome editing systems given that they are both nuclease proteins.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-4, 6, 10-23, and 25-29, and 31-38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-6, 8, 11-12, 15-24, 28, and 31-35 of copending Application No. 15/862,527 in view of Barrangou (US20200102551 A1; provisionally filed 10/01/2018) or Gomaa (Gomaa et al. 2014. mBio. 5(1): e00928-13; pgs. 1-9 and supplemental materials) in view of in view of Anderson catalog (retrieved from <https://parts.igem.orc/Promoters/Catalog/Anderson>; 2014 from Wayback machine search), Leon (Leon et al. Current Opinion in Microbiology 2018, 42:87–95), Vercoe (Vercoe et al. 2013 PLOS Genetics; Volume 9 | Issue 4 | e1003454), Yao (Yao et al. Volume 3, Issue 3, September 2018, Pages 135-149), Zhang (US 20160168594 A1), Makarova (Makarova et al. Nature Rev. Microbial., 13:722-736, 2015), Maikova (Maikova et al. 2018 Frontiers In Microbiology, vol. 9, article 1740), Kim (Kim et al. 2016 J. Microbiol. Biotechnol, 26(2), 394–401), Lim (Lim et al. 2011. PNAS Vol. 108, no.26, 10626-10631), Dahlman (WO 2015/089419 A2), and Haaber (US 20200254035 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 of copending Application No. 15/862,527 teaches all limitations of the instant claim 1 except introducing Type I Cas3 and Cascade proteins nucleotide sequences in the bacterial host cell that are under control of a promoter that has a strength weaker than Anderson Score promoter BBa_J23108, where the bacterial host cell is selected from the group  consisting of Fusobacteria, Bacteroides, Staphylococcus, Clostridium, Lactobacillus, Bacillus, Escherichia, Streptococcus, Streptomyces, Pseudomonas, and Klebsiella, and where the nucleic acid vector further comprises a CRISPR array for producing crRNAs in the bacterial host cell. 
The teachings of Barrangou or Gomaa, Anderson catalog, Leon, Zhang, Vercoe, Yao, Makarova, Maikova, Kim, Lim, Dahlman, and Haaber are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 15/862,527 to contain Type I Cas3 and Cascade proteins nucleotide sequences in the bacterial host cell that are under control of a promoter that has a strength weaker than Anderson Score promoter BBa_J23108, where the bacterial host cell is selected from the group consisting of Fusobacteria, Bacteroides, Staphylococcus, Clostridium, Lactobacillus, Bacillus, Escherichia, Streptococcus, Streptomyces, Pseudomonas, and Klebsiella, and where the nucleic acid vector further comprises a CRISPR array for producing crRNAs in the bacterial host cell.  One of ordinary skill would be motivated to make this modification for the purpose genomic editing in the bacterial species claimed while simultaneously optimizing the expression of the Type I Cas3 protein, with a promoter weaker than BBa_J23108 that would initiate a low level of expression with high cellular growth rates, thereby preventing a fitness defect in the cells expressing the proteins given both Leon, Vercoe, Zhang and Yao’s disclosure that Cas genes are known to be toxic in bacteria cells. One of ordinary skill would apply Yao's and Zhang’s teachings of using a weak promoter for transient or low-level expression of Cas9, thereby reducing toxicity due to its overexpression, to Cas3 genome editing systems given that they are both nuclease proteins.  All other are claims similarly rejected using the references above as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-4, 6, 10-23, and 25-29, and 31-38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-12, 14-15, 17, 21, 26-27, and 31-33 of copending Application No. 16/364,002 in view of Barrangou (US20200102551 A1; provisionally filed 10/01/2018) or Gomaa (Gomaa et al. 2014. mBio. 5(1): e00928-13; pgs. 1-9 and supplemental materials) in view of in view of Anderson catalog (retrieved from <https://parts.igem.orc/Promoters/Catalog/Anderson>; 2014 from Wayback machine search), Leon (Leon et al. Current Opinion in Microbiology 2018, 42:87–95), Vercoe (Vercoe et al. 2013 PLOS Genetics; Volume 9 | Issue 4 | e1003454), Yao (Yao et al. Volume 3, Issue 3, September 2018, Pages 135-149), Zhang (US 20160168594 A1), Makarova (Makarova et al. Nature Rev. Microbial., 13:722-736, 2015), Maikova (Maikova et al. 2018 Frontiers In Microbiology, vol. 9, article 1740), Kim (Kim et al. 2016 J. Microbiol. Biotechnol, 26(2), 394–401), Lim (Lim et al. 2011. PNAS Vol. 108, no.26, 10626-10631), Dahlman (WO 2015/089419 A2), and Haaber (US 20200254035 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 26 and 27 of copending Application No. 16/364,002 teaches all limitations of the instant claim 1 except introducing Type I Cas3 and Cascade proteins nucleotide sequences in the bacterial host cell that are under control of a promoter that has a strength weaker than Anderson Score promoter BBa_J23108, where the bacterial host cell is selected from the group  consisting of Fusobacteria, Bacteroides, Staphylococcus, Clostridium, Lactobacillus, Bacillus, Escherichia, Streptococcus, Streptomyces, Pseudomonas, and Klebsiella
The teachings of Barrangou or Gomaa, Anderson catalog, Leon, Zhang, Vercoe, Yao, Makarova, Maikova, Kim, Lim, Dahlman, and Haaber are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 16/364,002 to contain Type I Cas3 and Cascade proteins nucleotide sequences in the bacterial host cell that are under control of a promoter that has a strength weaker than Anderson Score promoter BBa_J23108, where the bacterial host cell is selected from the group consisting of Fusobacteria, Bacteroides, Staphylococcus, Clostridium, Lactobacillus, Bacillus, Escherichia, Streptococcus, Streptomyces, Pseudomonas, and Klebsiella, and where the nucleic acid vector further comprises a CRISPR array for producing crRNAs in the bacterial host cell.  One of ordinary skill would be motivated to make this modification for the purpose genomic editing in the bacterial species claimed while simultaneously optimizing the expression of the Type I Cas3 protein, with a promoter weaker than BBa_J23108 that would initiate a low level of expression with high cellular growth rates, thereby preventing a fitness defect in the cells expressing the proteins given both Leon, Vercoe, Zhang and Yao’s disclosure that Cas genes are known to be toxic in bacteria cells. One of ordinary skill would apply Yao's and Zhang’s teachings of using a weak promoter for transient or low-level expression of Cas9, thereby reducing toxicity due to its overexpression, to Cas3 genome editing systems given that they are both nuclease proteins.  All other are claims similarly rejected using the references above as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-4, 6, 10-23, and 25-29, and 31-38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 27-49 of copending Application No. 16/588,842 in view of Barrangou (US20200102551 A1; provisionally filed 10/01/2018) or Gomaa (Gomaa et al. 2014. mBio. 5(1): e00928-13; pgs. 1-9 and supplemental materials) in view of in view of Anderson catalog (retrieved from <https://parts.igem.orc/Promoters/Catalog/Anderson>; 2014 from Wayback machine search), Leon (Leon et al. Current Opinion in Microbiology 2018, 42:87–95), Vercoe (Vercoe et al. 2013 PLOS Genetics; Volume 9 | Issue 4 | e1003454), Yao (Yao et al. Volume 3, Issue 3, September 2018, Pages 135-149), Zhang (US 20160168594 A1), Makarova (Makarova et al. Nature Rev. Microbial., 13:722-736, 2015), Maikova (Maikova et al. 2018 Frontiers In Microbiology, vol. 9, article 1740), Kim (Kim et al. 2016 J. Microbiol. Biotechnol, 26(2), 394–401), Lim (Lim et al. 2011. PNAS Vol. 108, no.26, 10626-10631), Dahlman (WO 2015/089419 A2), and Haaber (US 20200254035 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 27 and 28 of copending Application No. 16/588,842 teaches all limitations of the instant claim 1 except introducing Type I Cas3 and Cascade proteins nucleotide sequences in the bacterial host cell that are under control of a promoter that has a strength weaker than Anderson Score promoter BBa_J23108, where the bacterial host cell is selected from the group  consisting of Fusobacteria, Bacteroides, Staphylococcus, Clostridium, Lactobacillus, Bacillus, Escherichia, Streptococcus, Streptomyces, Pseudomonas, and Klebsiella, and where the nucleic acid vector further comprises a CRISPR array for producing crRNAs in the bacterial host cell. 
The teachings of Barrangou or Gomaa, Anderson catalog, Leon, Zhang, Vercoe, Yao, Makarova, Maikova, Kim, Lim, Dahlman, and Haaber are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 16/588,842 to contain Type I Cas3 and Cascade proteins nucleotide sequences in the bacterial host cell that are under control of a promoter that has a strength weaker than Anderson Score promoter BBa_J23108, where the bacterial host cell is selected from the group consisting of Fusobacteria, Bacteroides, Staphylococcus, Clostridium, Lactobacillus, Bacillus, Escherichia, Streptococcus, Streptomyces, Pseudomonas, and Klebsiella, and where the nucleic acid vector further comprises a CRISPR array for producing crRNAs in the bacterial host cell.  One of ordinary skill would be motivated to make this modification for the purpose genomic editing in the bacterial species claimed while simultaneously optimizing the expression of the Type I Cas3 protein, with a promoter weaker than BBa_J23108 that would initiate a low level of expression with high cellular growth rates, thereby preventing a fitness defect in the cells expressing the proteins given both Leon, Vercoe, Zhang and Yao’s disclosure that Cas genes are known to be toxic in bacteria cells. One of ordinary skill would apply Yao's and Zhang’s teachings of using a weak promoter for transient or low-level expression of Cas9, thereby reducing toxicity due to its overexpression, to Cas3 genome editing systems given that they are both nuclease proteins.  All other are claims similarly rejected using the references above as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-4, 6, 10-23, and 25-29, and 31-38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 29, 31-32, 35-37, 39-46, and 50-53 of copending Application No. 16/588,754 in view of Barrangou (US20200102551 A1; provisionally filed 10/01/2018) or Gomaa (Gomaa et al. 2014. mBio. 5(1): e00928-13; pgs. 1-9 and supplemental materials) in view of in view of Anderson catalog (retrieved from <https://parts.igem.orc/Promoters/Catalog/Anderson>; 2014 from Wayback machine search), Leon (Leon et al. Current Opinion in Microbiology 2018, 42:87–95), Vercoe (Vercoe et al. 2013 PLOS Genetics; Volume 9 | Issue 4 | e1003454), Yao (Yao et al. Volume 3, Issue 3, September 2018, Pages 135-149), Zhang (US 20160168594 A1), Makarova (Makarova et al. Nature Rev. Microbial., 13:722-736, 2015), Maikova (Maikova et al. 2018 Frontiers In Microbiology, vol. 9, article 1740), Kim (Kim et al. 2016 J. Microbiol. Biotechnol, 26(2), 394–401), Lim (Lim et al. 2011. PNAS Vol. 108, no.26, 10626-10631), Dahlman (WO 2015/089419 A2), and Haaber (US 20200254035 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 29 of copending Application No. 16/588,754 teaches all limitations of the instant claim 1 except introducing Type I Cas3 and Cascade proteins nucleotide sequences in the bacterial host cell that are under control of a promoter that has a strength weaker than Anderson Score promoter BBa_J23108, where the bacterial host cell is selected from the group  consisting of Fusobacteria, Bacteroides, Staphylococcus, Clostridium, Lactobacillus, Bacillus, Escherichia, Streptococcus, Streptomyces, Pseudomonas, and Klebsiella, and where the nucleic acid vector further comprises a CRISPR array for producing crRNAs in the bacterial host cell. 
The teachings of Barrangou or Gomaa, Anderson catalog, Leon, Zhang, Vercoe, Yao, Makarova, Maikova, Kim, Lim, Dahlman, and Haaber are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 16/588,754 to contain Type I Cas3 and Cascade proteins nucleotide sequences in the bacterial Fusobacteria, Bacteroides, Staphylococcus, Clostridium, Lactobacillus, Bacillus, Escherichia, Streptococcus, Streptomyces, Pseudomonas, and Klebsiella, and where the nucleic acid vector further comprises a CRISPR array for producing crRNAs in the bacterial host cell.  One of ordinary skill would be motivated to make this modification for the purpose genomic editing in the bacterial species claimed while simultaneously optimizing the expression of the Type I Cas3 protein, with a promoter weaker than BBa_J23108 that would initiate a low level of expression with high cellular growth rates, thereby preventing a fitness defect in the cells expressing the proteins given both Leon, Vercoe, Zhang and Yao’s disclosure that Cas genes are known to be toxic in bacteria cells. One of ordinary skill would apply Yao's and Zhang’s teachings of using a weak promoter for transient or low-level expression of Cas9, thereby reducing toxicity due to its overexpression, to Cas3 genome editing systems given that they are both nuclease proteins.  All other are claims similarly rejected using the references above as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-4, 6, 10-23, and 25-29, and 31-38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16, 18-22, and 30-31 of copending Application No. 16/682,889 in view of Barrangou (US20200102551 A1; provisionally filed 10/01/2018) or Gomaa (Gomaa et al. 2014. mBio. 5(1): e00928-13; pgs. 1-9 and supplemental materials) in view of in view of Anderson catalog (retrieved from <https://parts.igem.orc/Promoters/Catalog/Anderson>; 2014 from Wayback machine search), Leon (Leon et al. Current Opinion in Microbiology 2018, 42:87–95), Vercoe (Vercoe et al. 2013 PLOS Genetics; Volume 9 | Issue 4 | e1003454), Yao (Yao et al. Volume 3, Issue 3, September 2018, Pages 135-149), Zhang (US 20160168594 A1), Makarova (Makarova et al. Nature Rev. Microbial., 13:722-736, 2015), Maikova (Maikova et al. 2018 Frontiers In Microbiology, vol. 9, article 1740), Kim (Kim et al. 2016 J. Microbiol. Biotechnol, 26(2), 394–401), Lim (Lim et al. 2011. PNAS Vol. 108, no.26, 10626-10631), Dahlman (WO 2015/089419 A2), and Haaber (US 20200254035 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of copending Application No. 16/682,889 teaches all limitations of the instant claim 1 except introducing Type I Cas3 and Cascade proteins nucleotide sequences in the bacterial host cell that are under control of a promoter that has a strength weaker than Anderson Score promoter BBa_J23108, where the bacterial host cell is selected from the group  consisting of Fusobacteria, Bacteroides, Staphylococcus, Clostridium, Lactobacillus, Bacillus, Escherichia, Streptococcus, Streptomyces, Pseudomonas, and Klebsiella, and where the nucleic acid vector further comprises a CRISPR array for producing crRNAs in the bacterial host cell. 
The teachings of Barrangou or Gomaa, Anderson catalog, Leon, Zhang, Vercoe, Yao, Makarova, Maikova, Kim, Lim, Dahlman, and Haaber are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 16/682,889 to contain Type I Cas3 and Cascade proteins nucleotide sequences in the bacterial host cell that are under control of a promoter that has a strength weaker than Anderson Score promoter BBa_J23108, where the bacterial host cell is selected from the group consisting of Fusobacteria, Bacteroides, Staphylococcus, Clostridium, Lactobacillus, Bacillus, Escherichia, Streptococcus, Streptomyces, Pseudomonas, and Klebsiella, and where the nucleic acid vector further comprises a CRISPR array for producing crRNAs in the bacterial host cell.  One of ordinary skill would be motivated to make this modification for the purpose genomic editing in the bacterial species claimed while simultaneously optimizing the expression of the Type I Cas3 protein, with a promoter weaker than BBa_J23108 that would initiate a low level of expression with high cellular growth rates, thereby preventing a fitness defect in the cells expressing the proteins given both Leon, Vercoe, Zhang and Yao’s disclosure that Cas genes are known to be toxic in bacteria cells. One of ordinary skill would apply Yao's and Zhang’s teachings of using a weak promoter for transient or low-level expression of Cas9, thereby reducing toxicity due to its overexpression, to Cas3 genome editing systems given that they are both nuclease proteins.  All other are claims similarly rejected using the references above as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-4, 6, 10-23, and 25-29, and 31-38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3,-10, 12-14, 16-18, and 20-23 of copending Application No. 16/737,793 in view of Barrangou (US20200102551 A1; provisionally filed 10/01/2018) or Gomaa (Gomaa et al. 2014. mBio. 5(1): e00928-13; pgs. 1-9 and supplemental materials) in view of in view of Anderson catalog (retrieved from <https://parts.igem.orc/Promoters/Catalog/Anderson>; 2014 from Wayback machine search), Leon (Leon et al. Current Opinion in Microbiology 2018, 42:87–95), Vercoe (Vercoe et al. 2013 PLOS Genetics; Volume 9 | Issue 4 | e1003454), Yao (Yao et al. Volume 3, Issue 3, September 2018, Pages 135-149), Zhang (US 20160168594 A1), Makarova (Makarova et al. Nature Rev. Microbial., 13:722-736, 2015), Maikova (Maikova et al. 2018 Frontiers In Microbiology, vol. 9, article 1740), Kim (Kim et al. 2016 J. Microbiol. Biotechnol, 26(2), 394–401), Lim (Lim et al. 2011. PNAS Vol. 108, no.26, 10626-10631), Dahlman (WO 2015/089419 A2), and Haaber (US 20200254035 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of copending Application No. 16/737,793 teaches all limitations of the instant claim 1 except introducing Type I Cas3 and Cascade proteins nucleotide sequences in the bacterial host cell that are under control of a promoter that has a strength weaker than Anderson Score promoter BBa_J23108, where the bacterial host cell is selected from the group  consisting of Fusobacteria, Bacteroides, Staphylococcus, Clostridium, Lactobacillus, Bacillus, Escherichia, Streptococcus, Streptomyces, Pseudomonas, and Klebsiella, and where the nucleic acid vector further comprises a CRISPR array for producing crRNAs in the bacterial host cell. 
The teachings of Barrangou or Gomaa, Anderson catalog, Leon, Zhang, Vercoe, Yao, Makarova, Maikova, Kim, Lim, Dahlman, and Haaber are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 16/737,793 to contain Type I Cas3 and Cascade proteins nucleotide sequences in the bacterial host cell that are under control of a promoter that has a strength weaker than Anderson Score promoter BBa_J23108, where the bacterial host cell is selected from the group consisting of Fusobacteria, Bacteroides, Staphylococcus, Clostridium, Lactobacillus, Bacillus, Escherichia, Streptococcus, Streptomyces, Pseudomonas, and Klebsiella, and where the nucleic acid vector further comprises a CRISPR array for producing crRNAs in the bacterial host cell.  One of ordinary skill would be motivated to make this modification for the purpose genomic editing in   All other are claims similarly rejected using the references above as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-4, 6, 10-23, and 25-29, and 31-38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 25-27 and 29-42 of copending Application No. 16/818,962 in view of Barrangou (US20200102551 A1; provisionally filed 10/01/2018) or Gomaa (Gomaa et al. 2014. mBio. 5(1): e00928-13; pgs. 1-9 and supplemental materials) in view of in view of Anderson catalog (retrieved from <https://parts.igem.orc/Promoters/Catalog/Anderson>; 2014 from Wayback machine search), Leon (Leon et al. Current Opinion in Microbiology 2018, 42:87–95), Vercoe (Vercoe et al. 2013 PLOS Genetics; Volume 9 | Issue 4 | e1003454), Yao (Yao et al. Volume 3, Issue 3, September 2018, Pages 135-149), Zhang (US 20160168594 A1), Makarova (Makarova et al. Nature Rev. Microbial., 13:722-736, 2015), Maikova (Maikova et al. 2018 Frontiers In Microbiology, vol. 9, article 1740), Kim (Kim et al. 2016 J. Microbiol. Biotechnol, 26(2), 394–401), Lim (Lim et al. 2011. PNAS Vol. 108, no.26, 10626-10631), Dahlman (WO 2015/089419 A2), and Haaber (US 20200254035 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 25 of copending Application No. 16/818,962 teaches all limitations of the instant claim 1 except introducing Type I Cas3 and Cascade proteins nucleotide sequences in the bacterial host cell that are under control of a promoter that has a strength weaker than Anderson Score promoter BBa_J23108, where the bacterial host cell is selected from the group  consisting of Fusobacteria, Bacteroides, Staphylococcus, Clostridium, Lactobacillus, Bacillus, Escherichia, Streptococcus, Streptomyces, Pseudomonas, and Klebsiella, and where the nucleic acid vector further comprises a CRISPR array for producing crRNAs in the bacterial host cell. 
The teachings of Barrangou or Gomaa, Anderson catalog, Leon, Zhang, Vercoe, Yao, Makarova, Maikova, Kim, Lim, Dahlman, and Haaber are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 16/818,962 to contain Type I Cas3 and Cascade proteins nucleotide sequences in the bacterial host cell that are under control of a promoter that has a strength weaker than Anderson Score promoter BBa_J23108, where the bacterial host cell is selected from the group consisting of Fusobacteria, Bacteroides, Staphylococcus, Clostridium, Lactobacillus, Bacillus, Escherichia, Streptococcus, Streptomyces, Pseudomonas, and Klebsiella, and where the nucleic acid vector further comprises a CRISPR array for producing crRNAs in the bacterial host cell.  One of ordinary skill would be motivated to make this modification for the purpose genomic editing in the bacterial species claimed while simultaneously optimizing the expression of the Type I Cas3 protein, with a promoter weaker than BBa_J23108 that would initiate a low level of expression with high cellular growth rates, thereby preventing a fitness defect in the cells expressing the   All other are claims similarly rejected using the references above as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-4, 6, 10-23, and 25-29, and 31-38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-9, 11, 13, 15-27, 29-30, and 32-34 of copending Application No. 16/858,333 in view of Barrangou (US20200102551 A1; provisionally filed 10/01/2018) or Gomaa (Gomaa et al. 2014. mBio. 5(1): e00928-13; pgs. 1-9 and supplemental materials) in view of in view of Anderson catalog (retrieved from <https://parts.igem.orc/Promoters/Catalog/Anderson>; 2014 from Wayback machine search), Leon (Leon et al. Current Opinion in Microbiology 2018, 42:87–95), Vercoe (Vercoe et al. 2013 PLOS Genetics; Volume 9 | Issue 4 | e1003454), Yao (Yao et al. Volume 3, Issue 3, September 2018, Pages 135-149), Zhang (US 20160168594 A1), Makarova (Makarova et al. Nature Rev. Microbial., 13:722-736, 2015), Maikova (Maikova et al. 2018 Frontiers In Microbiology, vol. 9, article 1740), Kim (Kim et al. 2016 J. Microbiol. Biotechnol, 26(2), 394–401), Lim (Lim et al. 2011. PNAS Vol. 108, no.26, 10626-10631), Dahlman (WO 2015/089419 A2), and Haaber (US 20200254035 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 32 of copending Application No. 16/858,333 teaches all limitations of the instant claim 1 except introducing Type I Cas3 and Cascade proteins nucleotide sequences in the bacterial host cell that are under control of a promoter that has a strength weaker than Anderson Score promoter BBa_J23108, where the bacterial host cell is selected from the group  consisting of Fusobacteria, Bacteroides, Staphylococcus, Clostridium, Lactobacillus, Bacillus, Escherichia, Streptococcus, Streptomyces, Pseudomonas, and Klebsiella, and where the nucleic acid vector further comprises a CRISPR array for producing crRNAs in the bacterial host cell. 
The teachings of Barrangou or Gomaa, Anderson catalog, Leon, Zhang, Vercoe, Yao, Makarova, Maikova, Kim, Lim, Dahlman, and Haaber are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 16/858,333 to contain Type I Cas3 and Cascade proteins nucleotide sequences in the bacterial host cell that are under control of a promoter that has a strength weaker than Anderson Score promoter BBa_J23108, where the bacterial host cell is selected from the group consisting of Fusobacteria, Bacteroides, Staphylococcus, Clostridium, Lactobacillus, Bacillus, Escherichia, Streptococcus, Streptomyces, Pseudomonas, and Klebsiella, and where the nucleic acid vector further comprises a CRISPR array for producing crRNAs in the bacterial host cell.  One of ordinary skill would be motivated to make this modification for the purpose genomic editing in the bacterial species claimed while simultaneously optimizing the expression of the Type I Cas3 protein, with a promoter weaker than BBa_J23108 that would initiate a low level of expression with high cellular growth rates, thereby preventing a fitness defect in the cells expressing the proteins given both Leon, Vercoe, Zhang and Yao’s disclosure that Cas genes are known to be   All other are claims similarly rejected using the references above as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-4, 6, 10-23, and 25-29, and 31-38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 24, 35, 47-48, and 53-75 of copending Application No. 16/813,615 in view of Barrangou (US20200102551 A1; provisionally filed 10/01/2018) or Gomaa (Gomaa et al. 2014. mBio. 5(1): e00928-13; pgs. 1-9 and supplemental materials) in view of in view of Anderson catalog (retrieved from <https://parts.igem.orc/Promoters/Catalog/Anderson>; 2014 from Wayback machine search), Leon (Leon et al. Current Opinion in Microbiology 2018, 42:87–95), Vercoe (Vercoe et al. 2013 PLOS Genetics; Volume 9 | Issue 4 | e1003454), Yao (Yao et al. Volume 3, Issue 3, September 2018, Pages 135-149), Zhang (US 20160168594 A1), Makarova (Makarova et al. Nature Rev. Microbial., 13:722-736, 2015), Maikova (Maikova et al. 2018 Frontiers In Microbiology, vol. 9, article 1740), Kim (Kim et al. 2016 J. Microbiol. Biotechnol, 26(2), 394–401), Lim (Lim et al. 2011. PNAS Vol. 108, no.26, 10626-10631), Dahlman (WO 2015/089419 A2), and Haaber (US 20200254035 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 24 and 35 of copending Application No. 16/813,615 teaches all limitations Fusobacteria, Bacteroides, Staphylococcus, Clostridium, Lactobacillus, Bacillus, Escherichia, Streptococcus, Streptomyces, Pseudomonas, and Klebsiella, and where the nucleic acid vector further comprises a CRISPR array for producing crRNAs in the bacterial host cell. 
The teachings of Barrangou or Gomaa, Anderson catalog, Leon, Zhang, Vercoe, Yao, Makarova, Maikova, Kim, Lim, Dahlman, and Haaber are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 16/813,615 to contain Type I Cas3 and Cascade proteins nucleotide sequences in the bacterial host cell that are under control of a promoter that has a strength weaker than Anderson Score promoter BBa_J23108, where the bacterial host cell is selected from the group consisting of Fusobacteria, Bacteroides, Staphylococcus, Clostridium, Lactobacillus, Bacillus, Escherichia, Streptococcus, Streptomyces, Pseudomonas, and Klebsiella, and where the nucleic acid vector further comprises a CRISPR array for producing crRNAs in the bacterial host cell.  One of ordinary skill would be motivated to make this modification for the purpose genomic editing in the bacterial species claimed while simultaneously optimizing the expression of the Type I Cas3 protein, with a promoter weaker than BBa_J23108 that would initiate a low level of expression with high cellular growth rates, thereby preventing a fitness defect in the cells expressing the proteins given both Leon, Vercoe, Zhang and Yao’s disclosure that Cas genes are known to be toxic in bacteria cells. One of ordinary skill would apply Yao's and Zhang’s teachings of using a weak promoter for transient or low-level expression of Cas9, thereby reducing toxicity due to its   All other are claims similarly rejected using the references above as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-4, 6, 10-23, and 25-29, and 31-38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 17/331,413 in view of Barrangou (US20200102551 A1; provisionally filed 10/01/2018) or Gomaa (Gomaa et al. 2014. mBio. 5(1): e00928-13; pgs. 1-9 and supplemental materials) in view of in view of Anderson catalog (retrieved from <https://parts.igem.orc/Promoters/Catalog/Anderson>; 2014 from Wayback machine search), Leon (Leon et al. Current Opinion in Microbiology 2018, 42:87–95), Vercoe (Vercoe et al. 2013 PLOS Genetics; Volume 9 | Issue 4 | e1003454), Yao (Yao et al. Volume 3, Issue 3, September 2018, Pages 135-149), Zhang (US 20160168594 A1), Makarova (Makarova et al. Nature Rev. Microbial., 13:722-736, 2015), Maikova (Maikova et al. 2018 Frontiers In Microbiology, vol. 9, article 1740), Kim (Kim et al. 2016 J. Microbiol. Biotechnol, 26(2), 394–401), Lim (Lim et al. 2011. PNAS Vol. 108, no.26, 10626-10631), Dahlman (WO 2015/089419 A2), and Haaber (US 20200254035 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of copending Application No. 17/331,413 15 teaches all limitations of the instant claim 1 except introducing Type I Cas3 and Cascade proteins nucleotide sequences in the bacterial host cell that are under control of a promoter that has a strength weaker than Anderson Score promoter BBa_J23108, where the bacterial host cell is selected from the group  Fusobacteria, Bacteroides, Staphylococcus, Clostridium, Lactobacillus, Bacillus, Escherichia, Streptococcus, Streptomyces, Pseudomonas, and Klebsiella, and where the nucleic acid vector further comprises a CRISPR array for producing crRNAs in the bacterial host cell. 
The teachings of Barrangou or Gomaa, Anderson catalog, Leon, Zhang, Vercoe, Yao, Makarova, Maikova, Kim, Lim, Dahlman, and Haaber are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 17/331,413 to contain Type I Cas3 and Cascade proteins nucleotide sequences in the bacterial host cell that are under control of a promoter that has a strength weaker than Anderson Score promoter BBa_J23108, where the bacterial host cell is selected from the group consisting of Fusobacteria, Bacteroides, Staphylococcus, Clostridium, Lactobacillus, Bacillus, Escherichia, Streptococcus, Streptomyces, Pseudomonas, and Klebsiella, and where the nucleic acid vector further comprises a CRISPR array for producing crRNAs in the bacterial host cell.  One of ordinary skill would be motivated to make this modification for the purpose genomic editing in the bacterial species claimed while simultaneously optimizing the expression of the Type I Cas3 protein, with a promoter weaker than BBa_J23108 that would initiate a low level of expression with high cellular growth rates, thereby preventing a fitness defect in the cells expressing the proteins given both Leon, Vercoe, Zhang and Yao’s disclosure that Cas genes are known to be toxic in bacteria cells. One of ordinary skill would apply Yao's and Zhang’s teachings of using a weak promoter for transient or low-level expression of Cas9, thereby reducing toxicity due to its overexpression, to Cas3 genome editing systems given that they are both nuclease proteins.  All other are claims similarly rejected using the references above as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY N GROOMS whose telephone number is (571)272-3771.  The examiner can normally be reached on M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.N.G./Examiner, Art Unit 1636                                                                                                                                                                                                        
/NANCY J LEITH/Primary Examiner, Art Unit 1636